






OFFICE LEASE
 
This Office Lease (this “Lease”), dated as of the date set forth in Section 1.1,
is made by and between VII PAC SHORES INVESTORS, L.L.C., a Delaware limited
liability company (“Landlord”), and BROADVISION, INC., a Delaware corporation
(“Tenant”).  The following exhibits are incorporated herein and made a part
hereof:  Exhibit A (Outline of Premises); Exhibit B (Work Letter); Exhibit C
(Form of Confirmation Letter); Exhibit D (Rules and Regulations); Exhibit E
(Judicial Reference); Exhibit F (Additional Provisions); Exhibits G, G-1 and G-2
(Notice to Tenants and Transferees of Current or Future Uses of Adjacent Port
Property); and  Exhibit H  (Notice to Pacific Shores Tenants, Lessees,
Successors, Assigns And Transferees Regarding Current or Future Uses of Adjacent
RMC Lonestar and Port of Redwood City Property).
1 BASIC LEASE INFORMATION
 
1.1           Date:
_____________, 2012
1.2Premises.
 
1.2.1           “Building”:
1700 Seaport Boulevard, Redwood City, CA 94063, commonly known as Pacific Shores
Center – Building Number 5.
1.2.2           “Premises”:
Subject to Section 2.1.1, 16,399 rentable square feet of space located on the
2nd floor of the Building and commonly known as Suites 210 and 230, the outline
and location of which is set forth in Exhibit A.  If the Premises include any
floor in its entirety, all corridors and restroom facilities located on such
floor shall be considered part of the Premises.
1.2.3           “Property”:
The Building, the parcel(s) of land upon which it is located, and, at Landlord’s
discretion, any parking facilities and other improvements serving the Building
and the parcel(s) of land upon which such parking facilities and other
improvements are located.
1.2.4           “Project”:
The Property or, at Landlord’s discretion, any project containing the Property
and any other land, buildings or other improvements (including, without
limitation, that land, those buildings and those improvements located at 1100,
1200, 1300, 1400, 1500, 1600, 1700, 1800, 1900, 2000 and 2100 Seaport Boulevard,
Redwood City, CA 94063).
1.3Term
 
1.3.1           Term:
The term of this Lease (the “Term”) shall commence on the Commencement Date and
end on the Expiration Date (or any earlier date on which this Lease is
terminated as provided herein).
1.3.2“Commencement Date”:
The earlier of (i) the first date on which Tenant conducts business in the
Premises pursuant to this Lease, or (ii) June 20, 2012; provided, however, that
if Landlord fails to deliver the Premises to Tenant pursuant to this Lease on or
before the date described in the preceding clause (ii) as a result of any
holdover or unlawful possession by another party, the Commencement Date shall be
the date on which Landlord delivers possession of the Premises to Tenant
pursuant to this Lease free from occupancy by any party.
1.3.3“Expiration Date”:
The last day of the 36th full calendar month commencing on or after the
Commencement Date.



1.4“Base Rent”:
   
Period During
Term
Annual Base Rent Per Rentable Square Foot (rounded to the nearest 100th of a
dollar)
Monthly Base Rent Per Rentable Square Foot (rounded to the nearest 100th of a
dollar)
Monthly
Installment
of Base Rent
 
Commencement Date through last day of 12th full calendar month of Term
$36.60
$3.05
$50,016.95
 
13th through 24th full calendar months of Term
$37.70
$3.14
$51,520.19
 
25th full calendar month of Term through Expiration Date
$38.83
$3.24
$53,064.43



Notwithstanding the foregoing, Tenant shall be entitled to an abatement of Base
Rent, in the amount of $50,016.95 per month, for the first three and one-half
calendar months of the Term.  For the avoidance of doubt the parties acknowledge
and agree that the total abated Base Rent shall be $175,059.33.


1.5“Additional Fees”:
 
Collectively, the Management Fee (defined below) and the Athletic Facility Fee
(defined below).  The term “Management Fee” shall mean a monthly fee equal to 3%
of the Monthly Installment of Base Rent applicable to such month as described in
Section 1.4 above (without taking into consideration any abatement of Base Rent
for such month).  The term “Athletic Facility Fee” shall mean a monthly fee
equal to Tenant’s Share (defined below) of the product of (A) a fraction (the
numerator of which is the Building Rentable Square Feet (defined below) and the
denominator of which is 1,672,073 rentable square feet)  multiplied by (B) the
product of (i) the Monthly Base Rent Per Rentable Square Foot applicable to such
month as described in Section 1.4 above (without taking into consideration any
abatement of Base Rent for such month) multiplied by (ii) 38,000 rentable square
fee.
1.6“Tenant’s Share”:
 
12.7598 % (based upon a total of 128,521 rentable square feet in the Building)
(the “Building Rentable Square Feet”), subject to Section 2.1.1.
1.7“Permitted Use”:
General office use consistent with a first-class office building.
1.8.“Security Deposit”:
$75,000.00, as more particularly described in Section 21.
Prepaid Base Rent:
$50,016.95, as more particularly described in Section 3.
Prepaid Additional Rent:
 
$20,498.75, as more particularly described in Section 3.
1.9Parking:
 
48 unreserved parking spaces, at the rate of $00.00 per space per month, as such
rate may be adjusted from time to time to reflect Landlord’s then current rates.
1.10Address of Tenant:
Before the Commencement Date:
 
1600 Seaport Boulevard, Suite 550
Redwood City, CA
From and after the Commencement Date:  the Premises.
1.11Address of Landlord:
 
Equity Office
2655 Campus Drive, Suite 100
San Mateo, California  94403
Attn:  Building manager
 
with copies to:
 
Equity Office
2655 Campus Drive, Suite 100
San Mateo, California  94403
Attn:  Managing Counsel
 
and
 
Equity Office
Two North Riverside Plaza
Suite 2100
Chicago, IL  60606
Attn:  Lease Administration
1.12Broker(s):
Cornish & Carey (“Tenant’s Broker”), representing Tenant, and Cassidy Turley
(“Landlord’s Broker”), representing Landlord.
 
1.13Building HVAC Hours and Holidays:
 
 
 
“Building HVAC Hours” means 7:00 a.m. to 6:00 p.m., Monday through Friday,
excluding the day of observation of New Year’s Day, Presidents Day, Memorial
Day, Independence Day, Labor Day, Thanksgiving Day, Christmas Day, and, at
Landlord’s discretion, any other locally or nationally recognized holiday that
is observed by other buildings comparable to and in the vicinity of the Building
(collectively, “Holidays”).
 
1.14“Transfer Radius”:
None.
1.15“Tenant Improvements”:
Defined in Exhibit B, if any.
1.16“Guarantor”:
As of the date hereof, there is no Guarantor.
 



2 PREMISES AND COMMON AREAS.
 
2.1 The Premises.
 
2.1.1 Subject to the terms hereof, Landlord hereby leases the Premises to Tenant
and Tenant hereby leases the Premises from Landlord.  Landlord and Tenant
acknowledge that the rentable square footage of the Premises is as set forth in
Section 1.2.2 and the rentable square footage of the Building is as set forth in
Section 1.6; provided, however, that Landlord may from time to time re-measure
the Premises and/or the Building in accordance with any generally accepted
measurement standards selected by Landlord and adjust Tenant’s Share based on
such re-measurement; provided further, however, that any such re-measurement
shall not affect the amount of Base Rent payable for, or the amount of any
tenant allowance applicable to, the initial Term.  At any time Landlord may
deliver to Tenant a notice substantially in the form of Exhibit C, as a
confirmation of the information set forth therein.  Tenant shall execute and
return (or, by notice to Landlord, reasonably object to) such notice within
five (5) days after receiving it, and if Tenant fails to do so, Tenant shall be
deemed to have executed and returned it without exception.
 
2.1.2 Except as expressly provided herein, the Premises are accepted by Tenant
in their configuration and condition existing on the date hereof (or in such
other configuration and condition as any existing tenant of the Premises may
cause to exist in accordance with its lease), without any obligation of Landlord
to perform or pay for any alterations to the Premises, and without any
representation or warranty regarding the configuration or condition of the
Premises, the Building or the Project or their suitability for Tenant’s
business.
 
2.2 Common Areas.  Tenant may use, in common with Landlord and other parties and
subject to the Rules and Regulations (defined in Exhibit D), any portions of the
Property that are designated from time to time by Landlord for such use (the
“Common Areas”).
 
3 RENT.  Tenant shall pay all Base Rent and Additional Rent (defined below)
(collectively, “Rent”) to Landlord or Landlord’s agent, without prior notice or
demand or any setoff or deduction, at the place Landlord may designate from time
to time, in money of the United States of America that, at the time of payment,
is legal tender for the payment of all obligations.  As used herein, “Additional
Rent” means all amounts, other than Base Rent, that Tenant is required to pay
Landlord hereunder.  Monthly payments of Base Rent and monthly payments of
Additional Fees, Additional Rent for Expenses (defined in Section 4.2.2), Taxes
(defined in Section 4.2.3) and parking (collectively, “Monthly Rent”) shall be
paid in advance on or before the first day of each calendar month during the
Term; provided, however, that the installment of Base Rent for the first full
calendar month for which Base Rent is payable hereunder and the installment of
Additional Rent for Expenses and Taxes and Additional Fees for the first full
calendar month for which such Additional Rent is payable hereunder shall be paid
upon Tenant’s execution and delivery hereof.  Except as otherwise provided
herein, all other items of Additional Rent shall be paid within 30 days after
Landlord’s request for payment.  Rent for any partial calendar month shall be
prorated based on the actual number of days in such month.  Without limiting
Landlord’s other rights or remedies, (a) if any installment of Rent is not
received by Landlord or its designee within five (5) business days after its due
date, Tenant shall pay Landlord a late charge equal to 5% of the overdue amount;
and (b) any Rent that is not paid within 10 days after its due date shall bear
interest, from its due date until paid, at the lesser of 18% per annum or the
highest rate permitted by Law (defined in Section 5).  Tenant’s covenant to pay
Rent is independent of every other covenant herein.
 
4 EXPENSES AND TAXES.
 
4.1 General Terms.  In addition to Base Rent, Tenant shall pay, in accordance
with Section 4.4, for each Expense Year (defined in Section 4.2.1), an amount
equal to the sum of (a) Tenant’s Share of Expenses for such Expense Year, plus
(b) Tenant’s Share of Taxes for such Expense Year.  Tenant’s Share of Expenses
and Tenant’s Share of Taxes for any partial Expense Year shall be prorated based
on the number of days in such Expense Year.
 
4.2 Definitions.  As used herein, the following terms have the following
meanings:
 
4.2.1 “Expense Year” means each calendar year in which any portion of the Term
occurs.
 
4.2.2 “Expenses” means all expenses, costs and amounts that Landlord pays or
accrues during any Expense Year because of or in connection with the ownership,
management, maintenance, security, repair, replacement, restoration or operation
of the Property.  Landlord shall act in a reasonable manner in incurring
Expenses.  Expenses shall include (i) the cost of supplying all utilities, the
cost of operating, repairing, maintaining and renovating the utility, telephone,
mechanical, sanitary, storm-drainage, and elevator systems, and the cost of
maintenance and service contracts in connection therewith; (ii) the cost of
licenses, certificates, permits and inspections, the cost of contesting any Laws
that may affect Expenses, and the costs of complying with any
governmentally-mandated transportation-management or similar program; (iii) the
cost of all insurance premiums and deductibles; (iv) the cost of landscaping and
relamping; (v) the cost of parking-area operation, repair, restoration, and
maintenance; (vi) fees and costs, including consulting fees, legal fees and
accounting fees, of all contractors and consultants in connection with the
management, operation, maintenance and repair of the Property; (vii) payments
under any equipment-rental agreements and the fair rental value of any
management office space; (viii) wages, salaries and other compensation, expenses
and benefits, including taxes levied thereon, of all persons engaged in the
operation, maintenance and security of the Property, and costs of training,
uniforms, and employee enrichment for such persons; (ix) the costs of operation,
repair, maintenance and replacement of all systems and equipment (and components
thereof) of the Property; (x) the cost of janitorial, alarm, security and other
services, replacement of wall and floor coverings, ceiling tiles and fixtures in
Common Areas, maintenance and replacement of curbs and walkways, repair to roofs
and re-roofing; (xi) rental or acquisition costs of supplies, tools, equipment,
materials and personal property used in the maintenance, operation and repair of
the Property; (xii) the cost of capital improvements or any other items that are
(A) intended to effect economies in the operation or maintenance of the
Property, reduce current or future Expenses, enhance the safety or security of
the Property or its occupants, or enhance the environmental sustainability of
the Property’s operations, (B) replacements or modifications of the
nonstructural portions of the Base Building (defined in Section 7) or Common
Areas that are required to keep the Base Building or Common Areas in good
condition, or (C) required under any Law; (xiii) the cost of tenant-relation
programs reasonably established by Landlord; and (xiv) payments or costs under
any existing or future reciprocal easement agreement, transportation management
agreement, landscape maintenance agreement, cost-sharing agreement or other
covenant, condition, restriction or similar instrument affecting the Property.
 
Notwithstanding the foregoing, Expenses shall not include:  (a) capital
expenditures not described in clauses (xi) or (xii) above (in addition, any
capital expenditure shall be amortized (including actual or imputed interest on
the amortized cost) over such period of time as Landlord shall reasonably
determine); (b) depreciation; (c) principal payments of mortgage or other
non-operating debts of Landlord; (d) costs of repairs to the extent Landlord is
reimbursed by insurance or condemnation proceeds; (e) except as provided in
clause (xiii) above, costs of leasing space in the Building, including brokerage
commissions, lease concessions, rental abatements and construction allowances
granted to specific tenants; (f) costs of selling, financing or refinancing the
Building; (g) fines, penalties or interest resulting from late payment of Taxes
or Expenses; (h) organizational expenses of creating or operating the entity
that constitutes Landlord; (i) damages paid to Tenant hereunder or to other
tenants of the Building under their respective leases; and (j) that portion of
any management fee paid to a manager of the Building which is based upon a
percentage of the income generated from the Building (as distinguished from any
expenses of such manager which are reimbursed by Landlord).
 
If, during any portion of any Expense Year, the Building is not 100% occupied
(or a service provided by Landlord to tenants of the Building generally is not
provided by Landlord to a tenant that provides such service itself, or any
tenant of the Building is entitled to free rent, rent abatement or the like),
Expenses for such Expense Year shall be determined as if the Building had been
100% occupied (and all services provided by Landlord to tenants of the Building
generally had been provided by Landlord to all tenants, and no tenant of the
Building had been entitled to free rent, rent abatement or the like) during such
portion of such Expense Year.
 
4.2.3 “Taxes” means all federal, state, county or local governmental or
municipal taxes, fees, charges, assessments, levies, licenses or other
impositions, whether general, special, ordinary or extraordinary, that are paid
or accrued during any Expense Year (without regard to any different fiscal year
used by such governmental or municipal authority) because of or in connection
with the ownership, leasing or operation of the Property, including, without
limitation, those imposed by any improvement district or any community
facilities district (including with respect to a district established for
purposes of constructing the Seaport Boulevard improvements and other
improvements as required in the development agreement related to the Project or
by the City of Redwood City).  Taxes shall include (a) real estate taxes;
(b) general and special assessments; (c) transit taxes; (d) leasehold taxes;
(e) personal property taxes imposed upon the fixtures, machinery, equipment,
apparatus, systems, appurtenances, furniture and other personal property used in
connection with the Property; (f) any tax on the rent, right to rent or other
income from any portion of the Property or as against the business of leasing
any portion of the Property; and (g) any assessment, tax, fee, levy or charge
imposed by any governmental agency, or by any non-governmental entity pursuant
to any private cost-sharing agreement, in order to fund the provision or
enhancement of any fire-protection, street-, sidewalk- or road-maintenance,
refuse-removal or other service that is (or, before the enactment of
Proposition 13, was) normally provided by governmental agencies to property
owners or occupants without charge (other than through real property
taxes).  Any costs and expenses (including reasonable attorneys’ and
consultants’ fees) incurred in attempting to protest, reduce or minimize Taxes
shall be included in Taxes for the year in which they are
incurred.  Notwithstanding any contrary provision hereof, Taxes shall be
determined without regard to any “green building” credit and shall exclude
(i) all excess profits taxes, franchise taxes, gift taxes, capital stock taxes,
inheritance and succession taxes, estate taxes, federal and state income taxes,
and other taxes to the extent (x) applicable to Landlord’s general or net income
(as opposed to rents, receipts or income attributable to operations at the
Property), or (y) measured solely by the square footage, rent, fees, services,
tenant allowances or similar amounts, rights or obligations described or
provided in or under any particular lease, license or similar agreement or
transaction at the Building; (ii) any Expenses, and (iii) any items required to
be paid or reimbursed by Tenant under Section 4.5.
 
4.3 Allocation.  Landlord, in its reasonable discretion, may equitably allocate
Expenses among office, retail or other portions or occupants of the
Property.  If Landlord incurs Expenses or Taxes for the Property together with
another property (including, without limitation, the Athletic Facility),
Landlord, in its reasonable discretion, shall equitably allocate such shared
amounts between the Property and such other property.
 
4.4 Calculation and Payment of Expenses and Taxes.
 
4.4.1 Statement of Actual Expenses and Taxes; Payment by Tenant.  Landlord shall
endeavor to give to Tenant, after the end of each Expense Year, a statement (the
“Statement”) setting forth the actual Expenses and Taxes for such Expense
Year.  If the amount paid by Tenant for such Expense Year pursuant to
Section 4.4.2 is less or more than the sum of Tenant’s Share of the actual
Expenses plus Tenant’s Share of the actual Taxes (as such amounts are set forth
in such Statement), Tenant shall pay Landlord the amount of such underpayment,
or receive a credit in the amount of such overpayment, with or against the Rent
then or next due hereunder; provided, however, that if this Lease has expired or
terminated and Tenant has vacated the Premises, Tenant shall pay Landlord the
amount of such underpayment, or Landlord shall pay Tenant the amount of such
overpayment (less any Rent due), within 30 days after delivery of such
Statement.  Any failure of Landlord to timely deliver the Statement for any
Expense Year shall not diminish either party’s rights under this Section 4.
 
4.4.2 Statement of Estimated Expenses and Taxes.  Landlord shall endeavor to
give to Tenant, for each Expense Year, a statement (the “Estimate Statement”)
setting forth Landlord’s reasonable estimates of the Expenses (the “Estimated
Expenses”) and Taxes (the “Estimated Taxes”) for such Expense Year.  Upon
receiving an Estimate Statement, Tenant shall pay, with its next installment of
Base Rent, an amount equal to the excess of (a) the amount obtained by
multiplying (i) the sum of Tenant’s Share of the Estimated Expenses plus
Tenant’s Share of the Estimated Taxes (as such amounts are set forth in such
Estimate Statement), by (ii) a fraction, the numerator of which is the number of
months that have elapsed in the applicable Expense Year (including the month of
such payment) and the denominator of which is 12, over (b) any amount previously
paid by Tenant for such Expense Year pursuant to this Section 4.4.2.  Until
Landlord delivers a new Estimate Statement (which Landlord may do at any time),
Tenant shall pay monthly, with the monthly Base Rent installments, an amount
equal to one-twelfth (1/12) of the sum of Tenant’s Share of the Estimated
Expenses plus Tenant’s Share of the Estimated Taxes, as such amounts are set
forth in the previous Estimate Statement.  Any failure of Landlord to timely
deliver any Estimate Statement shall not diminish Landlord’s rights to receive
payments and revise any previous Estimate Statement under this Section 4.
 
4.4.3 Retroactive Adjustment of Taxes.  Notwithstanding any contrary provision
hereof, if, after Landlord’s delivery of any Statement, an increase or decrease
in Taxes occurs for the applicable Expense Year (whether by reason of
reassessment, error, or otherwise), Taxes for such Expense Year shall be
retroactively adjusted.  If, as a result of such adjustment, it is determined
that Tenant has under- or overpaid Tenant’s Share of such Taxes, Tenant shall
pay Landlord the amount of such underpayment, or receive a credit in the amount
of such overpayment, with or against the Rent then or next due hereunder;
provided, however, that if this Lease has expired or terminated and Tenant has
vacated the Premises, Tenant shall pay Landlord the amount of such underpayment,
or Landlord shall pay Tenant the amount of such overpayment (less any Rent due),
within 30 days after such adjustment is made.
 
4.5 Charges for Which Tenant Is Directly Responsible.  Tenant shall pay, 10 days
before delinquency, any taxes levied against Tenant’s equipment, furniture,
fixtures and other personal property located in or about the Premises.  If any
such taxes are levied against Landlord or its property (or if the assessed value
of Landlord’s property is increased by the inclusion therein of a value placed
upon such equipment, furniture, fixtures or other personal property of Tenant),
Landlord may pay such taxes (or such increased assessment) regardless of their
(or its) validity, in which event Tenant, upon demand, shall repay to Landlord
the amount so paid.  If the Leasehold Improvements (defined in Section 7.1) are
assessed for real property tax purposes at a valuation higher than the valuation
at which tenant improvements conforming to Landlord’s “building standard” in
other space in the Building are assessed, the Taxes levied against Landlord or
the Property by reason of such excess assessed valuation shall be deemed taxes
levied against Tenant’s personal property for purposes of this
Section 4.5.  Notwithstanding any contrary provision hereof, Tenant shall pay
10 days before delinquency (or reimburse to Landlord upon demand, if the same is
required by Law to be paid by Landlord):  (i) any rent tax, sales tax, service
tax, transfer tax, value added tax, use tax, business tax, gross income tax,
gross receipts tax, or other tax, assessment, fee, levy or charge measured
solely by the square footage, Rent, services, tenant allowances or similar
amounts, rights or obligations described or provided in or under this Lease; and
(ii) any taxes assessed upon the possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy by Tenant of any portion of
the Property.
 
4.6 Books and Records.  Within 60 days after receiving any Statement (the
“Review Notice Period”), Tenant may give Landlord notice (“Review Notice”)
stating that Tenant elects to review Landlord’s calculation of the Expenses
and/or Taxes for the Expense Year to which such Statement applies and
identifying with reasonable specificity the records of Landlord reasonably
relating to such matters that Tenant desires to review.  Within a reasonable
time after receiving a timely Review Notice (and, at Landlord’s option, an
executed confidentiality agreement as described below), Landlord shall deliver
to Tenant, or make available for inspection at a location reasonably designated
by Landlord, copies of such records.  Within 60 days after such records are made
available to Tenant (the “Objection Period”), Tenant may deliver to Landlord
notice (an “Objection Notice”) stating with reasonable specificity any
objections to the Statement, in which event Landlord and Tenant shall work
together in good faith to resolve Tenant’s objections.  Tenant may not deliver
more than one Review Notice or more than one Objection Notice with respect to
any Expense Year.  If Tenant fails to give Landlord a Review Notice before the
expiration of the Review Notice Period or fails to give Landlord an Objection
Notice before the expiration of the Objection Period, Tenant shall be deemed to
have approved the Statement.  If Tenant retains an agent to review Landlord’s
records, the agent must be with a CPA firm licensed to do business in the State
of California and its fees shall not be contingent, in whole or in part, upon
the outcome of the review.  Tenant shall be responsible for all costs of such
review.  The records and any related information obtained from Landlord shall be
treated as confidential, and as applicable only to the Premises, by Tenant, its
auditors, consultants, and any other parties reviewing the same on behalf of
Tenant (collectively, “Tenant’s Auditors”).  Before making any records available
for review, Landlord may require Tenant and Tenant’s Auditors to execute a
reasonable confidentiality agreement, in which event Tenant shall cause the same
to be executed and delivered to Landlord within 30 days after receiving it from
Landlord, and if Tenant fails to do so, the Objection Period shall be reduced by
one day for each day by which such execution and delivery follows the expiration
of such 30-day period.  Notwithstanding any contrary provision hereof, Tenant
may not examine Landlord’s records or dispute any Statement if any Rent remains
unpaid past its due date.  If, for any Expense Year, Landlord and Tenant
determine that the sum of Tenant’s Share of the actual Expenses plus Tenant’s
Share of the actual Taxes is less or more than the amount reported, Tenant shall
receive a credit in the amount of its overpayment against Rent then or next due
hereunder, or pay Landlord the amount of its underpayment with the Rent next due
hereunder; provided, however, that if this Lease has expired or terminated and
Tenant has vacated the Premises, Landlord shall pay Tenant the amount of its
overpayment (less any Rent due), or Tenant shall pay Landlord the amount of its
underpayment, within 30 days after such determination.
 
5 USE; COMPLIANCE WITH LAWS.  Tenant shall not (a) use the Premises for any
purpose other than the Permitted Use, or (b) do anything in or about the
Premises that violates any of the Rules and Regulations, damages the reputation
of the Project, interferes with, injures or annoys other occupants of the
Project, or constitutes a nuisance.  Tenant, at its expense, shall comply with
all Laws relating to (i) the operation of its business at the Project, (ii) the
use, condition, configuration or occupancy of the Premises, or (iii) the
Building systems located in or exclusively serving the Premises.  If, in order
to comply with any such Law, Tenant must obtain or deliver any permit,
certificate or other document evidencing such compliance, Tenant shall provide a
copy of such document to Landlord promptly after obtaining or delivering it.  If
a change to any Common Area, the Building structure, or any Building system
located outside of and not exclusively serving the Premises becomes required
under Law (or if any such requirement is enforced) as a result of any
Tenant-Insured Improvement (defined in Section 10.2.2), the installation of any
trade fixture, or any particular use of the Premises (as distinguished from
general office use), then Tenant, upon demand, shall (x) at Landlord’s option,
either make such change at Tenant’s cost or pay Landlord the cost of making such
change, and (y) pay Landlord a coordination fee equal to 10% of the cost of such
change.  As used herein, “Law” means any existing or future law, ordinance,
regulation or requirement of any governmental authority having jurisdiction over
the Project or the parties.
 
6 SERVICES.
 
6.1 Standard Services.  Landlord shall provide the following services on all
days (unless otherwise stated below):  (a) subject to limitations imposed by
Law, customary heating, ventilation and air conditioning (“HVAC”) in season
during Building HVAC Hours; (b) electricity supplied by the applicable public
utility, stubbed to the Premises; (c) water supplied by the applicable public
utility (i) for use in lavatories and any drinking facilities located in Common
Areas within the Building, and (ii) stubbed to the Building core for use in any
plumbing fixtures located in the Premises; (d) janitorial services to the
Building (other than the Premises), except on weekends and Holidays; and
(e) elevator service (subject to scheduling by Landlord, and payment of
Landlord’s standard usage fee, for any freight service).
 
6.2 Electricity Costs and Above-Standard Use.  Electricity used by Tenant in the
Premises shall, at Landlord’s option, be paid for by Tenant either:  (a) through
inclusion in Expenses (except as provided for excess usage); (b) by a separate
charge payable by Tenant to Landlord; or (c) by separate charge billed by the
applicable utility company and payable directly by Tenant.  Tenant shall pay
Landlord, upon billing, any costs of installing, operating and maintaining any
equipment that is installed in order to measure electricity consumption in the
Premises; and to the extent that Tenant is otherwise paying for consumption of
electricity in the Premises through Expenses but Tenant’s consumption of
electricity  exceeds the rate Landlord reasonably deems to be standard for the
Building, Tenant shall pay Landlord, upon billing, the cost of such excess
consumption, including any costs of installing (to the extent not already
installed), operating and maintaining any equipment that is installed in order
to supply or measure such excess electricity.  The connected electrical load of
Tenant’s incidental-use equipment shall not exceed the Building-standard
electrical design load, and Tenant’s electrical usage shall not exceed the
capacity of the feeders to the Project or the risers or wiring installation.  If
Tenant’s consumption of water exceeds the rate Landlord reasonably deems to be
standard for the Building, Tenant shall pay Landlord, upon billing, the cost of
such excess consumption, including any costs of installing (to the extent not
already installed), operating and maintaining any equipment that is installed in
order to supply or measure such excess water.  Landlord shall provide HVAC
service outside Building HVAC Hours if Tenant gives Landlord such prior notice
and pays Landlord such hourly cost per zone as Landlord may require; and,
provided that, the minimum period of time for which Tenant may request HVAC
service outside Building HVAC Hours is three (3) hours. Tenant shall not,
without Landlord’s prior consent, use equipment that may affect the temperature
maintained by the air conditioning system or consume above-Building-standard
amounts of any water furnished for the Premises by Landlord pursuant to
Section 6.1.
 
6.3 Interruption.  Subject to Section 11, any failure to furnish, delay in
furnishing, or diminution in the quality or quantity of any service resulting
from any application of Law, failure of equipment, performance of maintenance,
repairs, improvements or alterations, utility interruption, or event of Force
Majeure (each, a “Service Interruption”) shall not render Landlord liable to
Tenant, constitute a constructive eviction, or excuse Tenant from any obligation
hereunder.  Notwithstanding the foregoing, if all or a material portion of the
Premises is made untenantable or inaccessible for more than five (5) consecutive
business days after notice from Tenant to Landlord by a Service Interruption
that does not result from a Casualty (defined in Section 11) and that Landlord
can correct through reasonable efforts, then, as Tenant’s sole remedy, Monthly
Rent shall abate for the period beginning on the day immediately following such
5-business-day period and ending on the day such Service Interruption ends, but
only in proportion to the percentage of the rentable square footage of the
Premises made untenantable or inaccessible.
 
7 REPAIRS AND ALTERATIONS.
 
7.1 Repairs.  Subject to Section 11, Tenant, at its expense, shall perform all
maintenance and repairs (including replacements) to the Premises, and keep the
Premises in as good condition and repair as existed when Tenant took possession
and as thereafter improved by Landlord and/or Tenant, except for reasonable wear
and tear and repairs that are Landlord’s express responsibility
hereunder.  Tenant’s maintenance and repair obligations shall include (a) all
leasehold improvements in the Premises, whenever and by whomever installed or
paid for, including any Tenant Improvements, any Alterations (defined in
Section 7.2), and any leasehold improvements installed pursuant to any prior
lease, but excluding the Base Building (the “Leasehold Improvements”); (b) all
supplemental heating, ventilation and air conditioning units, kitchens
(including hot water heaters, dishwashers, garbage disposals, insta-hot
dispensers, and plumbing) and similar facilities exclusively serving Tenant,
whether located inside or outside of the Premises, and whenever and by whomever
installed or paid for; (c) all Lines (defined in Section 23) and trade fixtures
and (d) janitorial services to the Premises, except on weekends and Holidays, in
a manner customarily performed within the janitorial industry in office
buildings of similar age, size, class and composition as the Building in the
Redwood City, California area, or such other reasonably comparable janitorial
services designated in writing by Landlord from time to time.  Notwithstanding
the foregoing, Landlord may, at its option, perform such maintenance and repairs
on Tenant’s behalf, in which case Tenant shall pay Landlord, upon demand, the
cost of such work plus a coordination fee equal to 10% of such cost.  Landlord
shall perform all maintenance and repairs to (i) the roof and exterior walls and
windows of the Building, (ii) the Base Building, and (iii) the Common Areas.  As
used herein, “Base Building” means the structural portions of the Building,
together with all mechanical (including HVAC), electrical, plumbing and
fire/life-safety systems serving the Building in general, whether located inside
or outside of the Premises.
 
7.2 Alterations.  Tenant may not make any improvement, alteration, addition or
change to the Premises or to any mechanical, plumbing or HVAC facility or other
system serving the Premises (an “Alteration”) without Landlord’s prior consent,
which consent shall be requested by Tenant not less than 30 days before
commencement of work and shall not be unreasonably withheld by
Landlord.  Notwithstanding the foregoing, Landlord’s prior consent shall not be
required for any Alteration that is decorative only (e.g., carpet installation
or painting) and not visible from outside the Premises, provided that Landlord
receives 10 business days’ prior notice.  For any Alteration, (a) Tenant, before
commencing work, shall deliver to Landlord, and obtain Landlord’s approval of,
plans and specifications; (b) Landlord, in its discretion, may require Tenant to
obtain security for performance satisfactory to Landlord; (c) Tenant shall
deliver to Landlord “as built” drawings (in CAD format, if requested by
Landlord), completion affidavits, full and final lien waivers, and all
governmental approvals; and (d) Tenant shall pay Landlord upon demand
(i) Landlord’s reasonable out-of-pocket expenses incurred in reviewing the work,
and (ii) a coordination fee equal to 10% of the cost of the work; provided,
however, that this clause (d) shall not apply to any Tenant Improvements.
 
7.3 Tenant Work.  Before commencing any repair or Alteration (“Tenant Work”),
Tenant shall deliver to Landlord, and obtain Landlord’s approval of, (a) names
of contractors, subcontractors, mechanics, laborers and materialmen;
(b) evidence of contractors’ and subcontractors’ insurance; and (c) any required
governmental permits.  Tenant shall perform all Tenant Work (i) in a good and
workmanlike manner using materials of a quality reasonably approved by Landlord;
(ii) in compliance with any approved plans and specifications, all Laws, the
National Electric Code, and Landlord’s construction rules and regulations; and
(iii) in a manner that does not impair the Base Building.  If, as a result of
any Tenant Work, Landlord becomes required under Law to perform any inspection,
give any notice, or cause such Tenant Work to be performed in any particular
manner, Tenant shall comply with such requirement and promptly provide Landlord
with reasonable documentation of such compliance.  Landlord’s approval of
Tenant’s plans and specifications shall not relieve Tenant from any obligation
under this Section 7.3.  In performing any Tenant Work, Tenant shall not use
contractors, services, labor, materials or equipment that, in Landlord’s
reasonable judgment, would disturb labor harmony with any workforce or trades
engaged in performing other work or services at the Project.
 
8 LANDLORD’S PROPERTY.  All Leasehold Improvements shall become Landlord’s
property upon installation and without compensation to Tenant.  Notwithstanding
the foregoing, if any Tenant-Insured Improvements are not, in Landlord’s
reasonable judgment, Building-standard, then before the expiration or earlier
termination hereof, Tenant shall, at Landlord’s election, either (a) at Tenant’s
expense, and except as otherwise notified by Landlord, remove such
Tenant-Insured Improvements, repair any resulting damage to the Premises or
Building, and restore the affected portion of the Premises to its configuration
and condition existing before the installation of such Tenant-Insured
Improvements (or, at Landlord’s election, to a Building-standard tenant-improved
configuration and condition as determined by Landlord), or (b) pay Landlord an
amount equal to the estimated cost of such work, as reasonably determined by
Landlord.  If Tenant fails to timely perform any work required under clause (a)
of the preceding sentence, Landlord may perform such work at Tenant’s expense.
 
9 LIENS.  Tenant shall keep the Project free from any lien arising out of any
work performed, material furnished or obligation incurred by or on behalf of
Tenant.  Tenant shall remove any such lien within 10 business days after notice
from Landlord, and if Tenant fails to do so, Landlord, without limiting its
remedies, may pay the amount necessary to cause such removal, whether or not
such lien is valid.  The amount so paid, together with reasonable attorneys’
fees and expenses, shall be reimbursed by Tenant upon demand.
 
10 INDEMNIFICATION; INSURANCE.
 
10.1 Waiver and Indemnification.  Tenant waives all claims against Landlord, its
Security Holders (defined in Section 17), Landlord’s managing agent(s), their
(direct or indirect) owners, and the beneficiaries, trustees, officers,
directors, employees and agents of each of the foregoing (including Landlord,
the “Landlord Parties”) for (i) any damage to person or property (or resulting
from the loss of use thereof), except to the extent such damage is caused by any
gross negligence, willful misconduct or breach of this Lease of or by any
Landlord Party, or (ii) any failure to prevent or control any criminal or
otherwise wrongful conduct by any third party or to apprehend any third party
who has engaged in such conduct.  Tenant shall indemnify, defend, protect, and
hold the Landlord Parties harmless from any obligation, loss, claim, action,
liability, penalty, damage, cost or expense (including reasonable attorneys’ and
consultants’ fees and expenses) (each, a “Claim”) that is imposed or asserted by
any third party and arises from (a) any cause in, on or about the Premises, or
(b) occupancy of the Premises by, or any negligence, willful misconduct or
breach of this Lease of or by, Tenant, any party claiming by, through or under
Tenant, their (direct or indirect) owners, or any of their respective
beneficiaries, trustees, officers, directors, employees, agents, contractors,
licensees or invitees, except to the extent such Claim arises from any gross
negligence, willful misconduct or breach of this Lease of or by any Landlord
Party.
 
10.2 Tenant’s Insurance.  Tenant shall maintain the following coverages in the
following amounts:
 
10.2.1 Commercial General Liability Insurance covering claims of bodily injury,
personal injury and property damage arising out of Tenant’s operations and
contractual liabilities, including coverage formerly known as broad form, on an
occurrence basis, with combined primary and excess/umbrella limits of $3,000,000
each occurrence and $4,000,000 annual aggregate.
 
10.2.2 Property Insurance covering (i) all office furniture, trade fixtures,
office equipment, free-standing cabinet work, movable partitions, merchandise
and all other items of Tenant’s property in the Premises installed by, for, or
at the expense of Tenant, and (ii) any Leasehold Improvements installed by or
for the benefit of Tenant, whether pursuant to this Lease or pursuant to any
prior lease or other agreement to which Tenant was a party (“Tenant-Insured
Improvements”).  Such insurance shall be written on a special cause of loss form
for physical loss or damage, for the full replacement cost value (subject to
reasonable deductible amounts) new without deduction for depreciation of the
covered items and in amounts that meet any co-insurance clauses of the policies
of insurance, and shall include coverage for damage or other loss caused by fire
or other peril, including vandalism and malicious mischief, theft, water damage
of any type, including sprinkler leakage, bursting or stoppage of pipes, and
explosion, and providing business interruption coverage for a period of one
year.
 
10.2.3 Workers’ Compensation statutory limits and Employers’ Liability limits of
$1,000,000.
 
10.3 Form of Policies.  The minimum limits of insurance required to be carried
by Tenant shall not limit Tenant’s liability.  Such insurance shall be issued by
an insurance company that has an A.M. Best rating of not less than A-VIII and
shall be in form and content reasonably acceptable to Landlord.  Tenant’s
Commercial General Liability Insurance shall (a) name the Landlord Parties and
any other party designated by Landlord (“Additional Insured Parties”) as
additional insureds; and (b) be primary insurance as to all claims thereunder
and provide that any insurance carried by Landlord is excess and
non-contributing with Tenant’s insurance.  Landlord shall be designated as a
loss payee with respect to Tenant’s Property Insurance on any Tenant-Insured
Improvements.  Tenant shall deliver to Landlord, on or before the Commencement
Date and at least 15 days before the expiration dates thereof, certificates from
Tenant’s insurance company on the forms currently designated “ACORD 25”
(Certificate of Liability Insurance) and “ACORD 28” (Evidence of Commercial
Property Insurance) or the equivalent.  Attached to the ACORD 25 (or equivalent)
there shall be an endorsement naming the Additional Insured Parties as
additional insureds, and attached to the ACORD 28 (or equivalent) there shall be
an endorsement designating Landlord as a loss payee with respect to Tenant’s
Property Insurance on any Tenant-Insured Improvements, and each such endorsement
shall be binding on Tenant’s insurance company.  Upon Landlord’s request, Tenant
shall deliver to Landlord, in lieu of such certificates, copies of the policies
of insurance required to be carried under Section 10.2 showing that the
Additional Insured Parties are named as additional insureds and that Landlord is
designated as a loss payee with respect to Tenant’s Property Insurance on any
Tenant-Insured Improvements.
 
10.4 Subrogation.  Each party waives, and shall cause its insurance carrier to
waive, any right of recovery against the other party, any of its (direct or
indirect) owners, or any of their respective beneficiaries, trustees, officers,
directors, employees or agents for any loss of or damage to property which loss
or damage is (or, if the insurance required hereunder had been carried, would
have been) covered by the waiving party’s property insurance.  For purposes of
this Section 10.4 only, (a) any deductible with respect to a party’s insurance
shall be deemed covered by, and recoverable by such party under, valid and
collectable policies of insurance, and (b) any contractor retained by Landlord
to install, maintain or monitor a fire or security alarm for the Building shall
be deemed an agent of Landlord.
 
10.5 Additional Insurance Obligations.  Tenant shall maintain such increased
amounts of the insurance required to be carried by Tenant under this Section 10,
and such other types and amounts of insurance covering the Premises and Tenant’s
operations therein, as may be reasonably requested by Landlord, but not in
excess of the amounts and types of insurance then being required by landlords of
buildings comparable to and in the vicinity of the Building.
 
11 CASUALTY DAMAGE.  With reasonable promptness after discovering any damage to
the Premises (other than trade fixtures), or to any Common Area or Building
system necessary for access to or tenantability of the Premises, resulting from
any fire or other casualty (a “Casualty”), Landlord shall notify Tenant of
Landlord’s reasonable estimate of the time required to substantially complete
repair of such damage (the “Landlord Repairs”).  If, according to such estimate,
the Landlord Repairs cannot be substantially completed within 270 days after
they are commenced, either party may terminate this Lease upon 60 days’ notice
to the other party delivered within 10 days after Landlord’s delivery of such
estimate.  Within 90 days after discovering any damage to the Project resulting
from any Casualty, Landlord may, whether or not the Premises are affected,
terminate this Lease by notifying Tenant if (i) any Security Holder terminates
any ground lease or requires that any insurance proceeds be used to pay any
mortgage debt; (ii) any damage to Landlord’s property is not fully covered by
Landlord’s insurance policies; (iii) Landlord decides to rebuild the Building or
Common Areas so that it or they will be substantially different structurally or
architecturally; (iv) the damage occurs during the last 12 months of the Term;
or (v) any owner, other than Landlord, of any damaged portion of the Project
does not intend to repair such damage.  If this Lease is not terminated pursuant
to this Section 11, Landlord shall promptly and diligently perform the Landlord
Repairs, subject to reasonable delays for insurance adjustment and other events
of Force Majeure.  The Landlord Repairs shall restore the Premises (other than
trade fixtures) and any Common Area or Building system necessary for access to
or tenantability of the Premises to substantially the same condition that
existed when the Casualty occurred, except for (a) any modifications required by
Law or any Security Holder, and (b) any modifications to the Common Areas that
are deemed desirable by Landlord, are consistent with the character of the
Project, and do not materially impair access to or tenantability of the
Premises.  Notwithstanding Section 10.4, Tenant shall assign to Landlord (or its
designee) all insurance proceeds payable to Tenant under Tenant’s insurance
required under Section 10.2 with respect to any Tenant-Insured Improvements, and
if the estimated or actual cost of restoring any Tenant-Insured Improvements
exceeds the insurance proceeds received by Landlord from Tenant’s insurance
carrier, Tenant shall pay such excess to Landlord within 15 days after
Landlord’s demand.  No Casualty and no restoration performed as required
hereunder shall render Landlord liable to Tenant, constitute a constructive
eviction, or excuse Tenant from any obligation hereunder; provided, however,
that if the Premises (other than trade fixtures) or any Common Area or Building
system necessary for access to or tenantability of the Premises is damaged by a
Casualty, then, during any time that, as a result of such damage, any portion of
the Premises is inaccessible or untenantable and is not occupied by Tenant,
Monthly Rent shall be abated in proportion to the rentable square footage of
such portion of the Premises.
 
12 NONWAIVER.  No provision hereof shall be deemed waived by either party unless
it is waived by such party expressly and in writing, and no waiver of any breach
of any provision hereof shall be deemed a waiver of any subsequent breach of
such provision or any other provision hereof.  Landlord’s acceptance of Rent
shall not be deemed a waiver of any preceding breach of any provision hereof,
other than Tenant’s failure to pay the particular Rent so accepted, regardless
of Landlord’s knowledge of such preceding breach at the time of such
acceptance.  No acceptance of payment of an amount less than the Rent due
hereunder shall be deemed a waiver of Landlord’s right to receive the full
amount of Rent due, whether or not any endorsement or statement accompanying
such payment purports to effect an accord and satisfaction.  No receipt of
monies by Landlord from Tenant after the giving of any notice, the commencement
of any suit, the issuance of any final judgment, or the termination hereof shall
affect such notice, suit or judgment, or reinstate or extend the Term or
Tenant’s right of possession hereunder.
 
13 CONDEMNATION.  If any part of the Premises, Building or Project is taken for
any public or quasi-public use by power of eminent domain or by private purchase
in lieu thereof (a “Taking”) for more than 180 consecutive days, Landlord may
terminate this Lease.  If more than 25% of the rentable square footage of the
Premises is Taken, or access to the Premises is substantially impaired as a
result of a Taking, for more than 180 consecutive days, Tenant may terminate
this Lease.  Any such termination shall be effective as of the date possession
must be surrendered to the authority, and the terminating party shall provide
termination notice to the other party within 45 days after receiving written
notice of such surrender date.  Except as provided above in this Section 13,
neither party may terminate this Lease as a result of a Taking.  Tenant shall
not assert any claim for compensation because of any Taking; provided, however,
that Tenant may file a separate claim for any Taking of Tenant’s personal
property or any fixtures that Tenant is entitled to remove upon the expiration
hereof, and for moving expenses, so long as such claim does not diminish the
award available to Landlord or any Security Holder and is payable separately to
Tenant.  If this Lease is terminated pursuant to this Section 13, all Rent shall
be apportioned as of the date of such termination.  If a Taking occurs and this
Lease is not so terminated, Monthly Rent shall be abated for the period of such
Taking in proportion to the percentage of the rentable square footage of the
Premises, if any, that is subject to, or rendered inaccessible by, such Taking.
 
14 ASSIGNMENT AND SUBLETTING.
 
14.1 Transfers.  Tenant shall not, without Landlord’s prior consent, assign,
mortgage, pledge, hypothecate, encumber, permit any lien to attach to, or
otherwise transfer this Lease or any interest hereunder, permit any assignment
or other transfer hereof or any interest hereunder by operation of law, enter
into any sublease or license agreement, otherwise permit the occupancy or use of
any part of the Premises by any persons other than Tenant and its employees and
contractors, or permit a Change of Control (defined in Section 14.6) to occur
(each, a “Transfer”).  If Tenant desires Landlord’s consent to any Transfer,
Tenant shall provide Landlord with (i) notice of the terms of the proposed
Transfer, including its proposed effective date (the “Contemplated Effective
Date”), a description of the portion of the Premises to be transferred (the
“Contemplated Transfer Space”), a calculation of the Transfer Premium (defined
in Section 14.3), and a copy of all existing executed and/or proposed
documentation pertaining to the proposed Transfer, and (ii) current financial
statements of the proposed transferee (or, in the case of a Change of Control,
of the proposed new controlling party(ies)) certified by an officer or owner
thereof and any other information reasonably required by Landlord in order to
evaluate the proposed Transfer (collectively, the “Transfer Notice”).  Within
30 days after receiving the Transfer Notice, Landlord shall notify Tenant of
(a) its consent to the proposed Transfer, (b) its refusal to consent to the
proposed Transfer, or (c) its exercise of its rights under Section 14.4.  Any
Transfer made without Landlord’s prior consent shall, at Landlord’s option, be
void and shall, at Landlord’s option, constitute a Default (defined in
Section 19).  Tenant shall pay Landlord a fee of $1,500.00 for Landlord’s review
of any proposed Transfer, whether or not Landlord consents to it.
 
14.2 Landlord’s Consent.  Subject to Section 14.4, Landlord shall not
unreasonably withhold its consent to any proposed Transfer.  Without limiting
other reasonable grounds for withholding consent, it shall be deemed reasonable
for Landlord to withhold its consent to a proposed Transfer if:
 
14.2.1 The proposed transferee is not a party of reasonable financial strength
in light of the responsibilities to be undertaken in connection with the
Transfer on the date the Transfer Notice is received; or
 
14.2.2 The proposed transferee has a character or reputation or is engaged in a
business that is not consistent with the quality of the Building or the Project;
or
 
14.2.3 The proposed transferee is a governmental entity or a nonprofit
organization; or
 
14.2.4 In the case of a proposed sublease, license or other occupancy agreement,
the rent or occupancy fee charged by Tenant to the transferee during the term of
such agreement, calculated using a present value analysis, is less than 95% of
the rent being quoted by Landlord or its Affiliate (defined in Section 14.8) at
the time of such Transfer for comparable space in the Project for a comparable
term, calculated using a present value analysis; or
 
14.2.5 The proposed transferee or any of its Affiliates, on the date the
Transfer Notice is received, leases or occupies (or, at any time during the
6-month period ending on the date the Transfer Notice is received, has
negotiated with Landlord or an Affiliate of Landlord to lease) space in the
Project.
 
Notwithstanding any contrary provision hereof, (a) if Landlord consents to any
Transfer pursuant to this Section 14.2 but Tenant does not enter into such
Transfer within six (6) months thereafter, such consent shall no longer apply
and such Transfer shall not be permitted unless Tenant again obtains Landlord’s
consent thereto pursuant and subject to the terms of this Section 14; and (b) if
Landlord unreasonably withholds its consent under this Section 14.2, Tenant’s
sole remedies shall be contract damages (subject to Section 20) or specific
performance, and Tenant waives all other remedies, including any right to
terminate this Lease.
 
14.3 Transfer Premium.  If Landlord consents to a Transfer, Tenant shall pay
Landlord an amount equal to 75% of any Transfer Premium (defined below).  As
used herein, “Transfer Premium” means (a) in the case of an assignment, any
consideration (including payment for Leasehold Improvements) paid by the
assignee for such assignment; (b) in the case of a sublease, license or other
occupancy agreement, for each month of the term of such agreement, the amount by
which all rent and other consideration paid by the transferee to Tenant pursuant
to such agreement exceeds the Monthly Rent payable by Tenant hereunder with
respect to the Contemplated Transfer Space; and (c) in the case of a Change of
Control, any consideration (including payment for Leasehold Improvements) paid
by the new controlling party(ies) to the prior controlling party(ies) on account
of this Lease.  Payment of Landlord’s share of the Transfer Premium shall be
made (x) in the case of an assignment or a Change of Control, within 10 days
after Tenant or the prior controlling party(ies), as the case may be, receive(s)
the consideration described above, and (y) in the case of a sublease, license or
other occupancy agreement, for each month of the term of such agreement, within
five (5) business days after Tenant receives the rent and other consideration
described above.
 
14.4 Landlord’s Right to Recapture.  Notwithstanding any contrary provision
hereof, except in the case of a Permitted Transfer (defined in Section 14.8),
Landlord, by notifying Tenant within 30 days after receiving the Transfer
Notice, may terminate this Lease with respect to the Contemplated Transfer Space
as of the Contemplated Effective Date.  If the Contemplated Transfer Space is
less than the entire Premises, then Base Rent, Tenant’s Share, and the number of
parking spaces to which Tenant is entitled under Section 1.9 shall be deemed
adjusted on the basis of the percentage of the rentable square footage of the
portion of the Premises retained by Tenant.  Upon request of either party, the
parties shall execute a written agreement prepared by Landlord memorializing
such termination.
 
14.5 Effect of Consent.  If Landlord consents to a Transfer, (i) such consent
shall not be deemed a consent to any further Transfer, (ii) Tenant shall deliver
to Landlord, promptly after execution, an executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, and
(iii) Tenant shall deliver to Landlord, upon Landlord’s request, a complete
statement, certified by an independent CPA or Tenant’s chief financial officer,
setting forth in detail the computation of any Transfer Premium.  In the case of
an assignment, the assignee shall assume in writing, for Landlord’s benefit, all
of Tenant’s obligations hereunder.  No Transfer, with or without Landlord’s
consent, shall relieve Tenant or any guarantor hereof from any liability
hereunder.  Notwithstanding any contrary provision hereof, Tenant, with or
without Landlord’s consent, shall not enter into, or permit any party claiming
by, through or under Tenant to enter into, any sublease, license or other
occupancy agreement that provides for payment based in whole or in part on the
net income or profit of the subtenant, licensee or other occupant thereunder.
 
14.6 Change of Control.  As used herein, “Change of Control” means (a) if Tenant
is a closely held professional service firm, the withdrawal or change (whether
voluntary, involuntary or by operation of law) of more than 25% of its equity
owners within a 12-month period; and (b) in all other cases, any transaction(s)
resulting in the acquisition of a Controlling Interest (defined below) by one or
more parties that did not own a Controlling Interest immediately before such
transaction(s).  As used herein, “Controlling Interest” means any direct or
indirect equity or beneficial ownership interest in Tenant that confers upon its
holder(s) the direct or indirect power to direct the ordinary management and
policies of Tenant, whether through the ownership of voting securities, by
contract or otherwise (but not through the ownership of voting securities listed
on a recognized securities exchange).
 
14.7 Effect of Default.  If Tenant is in Default, Landlord is irrevocably
authorized, as Tenant’s agent and attorney-in-fact, to direct any transferee
under any sublease, license or other occupancy agreement to make all payments
under such agreement directly to Landlord (which Landlord shall apply towards
Tenant’s obligations hereunder) until such Default is cured.  Such transferee
shall rely upon any representation by Landlord that Tenant is in Default,
whether or not confirmed by Tenant.
 
14.8 Permitted Transfers.  Notwithstanding any contrary provision hereof, if
Tenant is not in Default, Tenant may, without Landlord’s consent pursuant to
Section 14.1, assign this Lease to (a) an Affiliate of Tenant (other than
pursuant to a merger or consolidation), (b) a successor to Tenant by merger or
consolidation, or (c) a successor to Tenant by purchase of all or substantially
all of Tenant’s assets (a “Permitted Transfer”), provided that (i) at least
10 business days before the Transfer, Tenant notifies Landlord of such Transfer
and delivers to Landlord any documents or information reasonably requested by
Landlord relating thereto, including reasonable documentation that the Transfer
satisfies the requirements of this Section 14.8; (ii) in the case of an
assignment pursuant to clause (a) or (c) above, the assignee executes and
delivers to Landlord, at least 10 business days before the assignment, a
commercially reasonable instrument pursuant to which the assignee assumes, for
Landlord’s benefit, all of Tenant’s obligations hereunder; (iii) in the case of
an assignment pursuant to clause (b) above, (A) the successor entity has a net
worth (as determined in accordance with GAAP, but excluding intellectual
property and any other intangible assets (“Net Worth”)) immediately after the
Transfer that is not less than the Net Worth of Tenant immediately before the
Transfer, and (B) if Tenant is a closely held professional service firm, at
least 75% of its equity owners existing 12 months before the Transfer are also
equity owners of the successor entity; (iv) the transferee is qualified to
conduct business in the State of California; and (v) the Transfer is made for a
good faith operating business purpose and not in order to evade the requirements
of this Section 14.  As used herein, “Affiliate” means, with respect to any
party, a person or entity that controls, is under common control with, or is
controlled by such party.
 
15 SURRENDER.  Upon the expiration or earlier termination hereof, and subject to
Sections 8 and 11 and this Section 15, Tenant shall surrender possession of the
Premises to Landlord in as good condition and repair as existed when Tenant took
possession and as thereafter improved by Landlord and/or Tenant, except for
reasonable wear and tear and repairs that are Landlord’s express responsibility
hereunder.  Before such expiration or termination, Tenant, without expense to
Landlord, shall (a) remove from the Premises all debris and rubbish and all
furniture, equipment, trade fixtures, Lines, free-standing cabinet work, movable
partitions and other articles of personal property that are owned or placed in
the Premises by Tenant or any party claiming by, through or under Tenant (except
for any Lines not required to be removed under Section 23), and (b) repair all
damage to the Premises and Building resulting from such removal.  If Tenant
fails to timely perform such removal and repair, Landlord may do so at Tenant’s
expense (including storage costs).  If Tenant fails to remove such property from
the Premises, or from storage, within 30 days after notice from Landlord, any
part of such property shall be deemed, at Landlord’s option, either (x) conveyed
to Landlord without compensation, or (y) abandoned.
 
16 HOLDOVER.  If Tenant fails to surrender the Premises upon the expiration or
earlier termination hereof, Tenant’s tenancy shall be subject to the terms and
conditions hereof; provided, however, that such tenancy shall be a tenancy at
sufferance only, for the entire Premises, and Tenant shall pay Monthly Rent (on
a per-month basis without reduction for any partial month) at a rate equal to
twice the Monthly Rent applicable during the last calendar month of the
Term.  Nothing in this Section 16 shall limit Landlord’s rights or remedies or
be deemed a consent to any holdover.  If Landlord is unable to deliver
possession of the Premises to a new tenant or to perform improvements for a new
tenant as a result of Tenant’s holdover, Tenant shall be liable for all
resulting damages, including lost profits, incurred by Landlord.
 
17 SUBORDINATION; ESTOPPEL CERTIFICATES.  This Lease shall be subject and
subordinate to all existing and future ground or underlying leases, mortgages,
trust deeds and other encumbrances against the Building or Project, all
renewals, extensions, modifications, consolidations and replacements thereof
(each, a “Security Agreement”), and all advances made upon the security of such
mortgages or trust deeds, unless in each case the holder of such Security
Agreement (each, a “Security Holder”) requires in writing that this Lease be
superior thereto.  Upon any termination or foreclosure (or any delivery of a
deed in lieu of foreclosure) of any Security Agreement, Tenant, upon request,
shall attorn, without deduction or set-off, to the Security Holder or purchaser
or any successor thereto and shall recognize such party as the lessor hereunder
provided that such party agrees not to disturb Tenant’s occupancy so long as
Tenant timely pays the Rent and otherwise performs its obligations
hereunder.  Within 10 days after request by Landlord, Tenant shall execute such
further instruments as Landlord may reasonably deem necessary to evidence the
subordination or superiority of this Lease to any Security Agreement.  Tenant
waives any right it may have under Law to terminate or otherwise adversely
affect this Lease or Tenant’s obligations hereunder upon a foreclosure.  Within
10 business days after Landlord’s request, Tenant shall execute and deliver to
Landlord a commercially reasonable estoppel certificate in favor of such parties
as Landlord may reasonably designate, including current and prospective Security
Holders and prospective purchasers.
 
18 ENTRY BY LANDLORD.  At all reasonable times and upon reasonable notice to
Tenant, or in an emergency, Landlord may enter the Premises to (i) inspect the
Premises; (ii) show the Premises to prospective purchasers, current or
prospective Security Holders or insurers, or, during the last 12 months of the
Term (or while an uncured Default exists), prospective tenants; (iii) post
notices of non-responsibility; or (iv) perform maintenance, repairs or
alterations.  At any time and without notice to Tenant, Landlord may enter the
Premises to perform required services.  If reasonably necessary, Landlord may
temporarily close any portion of the Premises to perform maintenance, repairs or
alterations.  In an emergency, Landlord may use any means it deems proper to
open doors to and in the Premises.  No entry into or closure of any portion of
the Premises pursuant to this Section 18 shall render Landlord liable to Tenant,
constitute a constructive eviction, or excuse Tenant from any obligation
hereunder.
 
19 DEFAULTS; REMEDIES.
 
19.1 Events of Default.  The occurrence of any of the following shall constitute
a “Default”:
 
19.1.1 Any failure by Tenant to pay any Rent when due unless such failure is
cured within five (5) business days after notice; or
 
19.1.2 Except where a specific time period is otherwise set forth for Tenant’s
cure herein (in which event Tenant’s failure to cure within such time period
shall be a Default), and except as otherwise provided in this Section 19.1, any
breach by Tenant of any other provision hereof where such breach continues for
30 days after notice from Landlord; provided that if such breach cannot
reasonably be cured within such 30-day period, Tenant shall not be in Default as
a result of such breach if Tenant diligently commences such cure within such
period, thereafter diligently pursues such cure, and completes such cure within
60 days after Landlord’s notice; or
 
19.1.3 Abandonment or vacation of all or a substantial portion of the Premises
by Tenant; or
 
19.1.4 Any breach by Tenant of Sections 5, 14, 17 or 18 where such breach
continues for more than two (2) business days after notice from Landlord; or
 
19.1.5 Tenant becomes in breach of Section 25.3.
 
If Tenant breaches a particular provision hereof (other than a provision
requiring payment of Rent) on three (3) separate occasions during any 12-month
period, Tenant’s subsequent breach of such provision shall be, at Landlord’s
option, an incurable Default.  The notice periods provided herein are in lieu
of, and not in addition to, any notice periods provided by Law, and Landlord
shall not be required to give any additional notice in order to be entitled to
commence an unlawful detainer proceeding.
 
19.2 Remedies Upon Default.  Upon any Default, Landlord shall have, in addition
to any other remedies available to Landlord at law or in equity (which shall be
cumulative and nonexclusive), the option to pursue any one or more of the
following remedies (which shall be cumulative and nonexclusive) without any
notice or demand:
 
19.2.1 Landlord may terminate this Lease, in which event Tenant shall
immediately surrender the Premises to Landlord, and if Tenant fails to do so,
Landlord may, without prejudice to any other remedy it may have for possession
or arrearages in Rent, enter upon and take possession of the Premises and expel
or remove Tenant and any other person who may be occupying the Premises or any
part thereof, without being liable for prosecution or any claim or damages
therefor; and Landlord may recover from Tenant the following:
 
(a) The worth at the time of award of the unpaid Rent which has been earned at
the time of such termination; plus
 
(b) The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
 
(c) The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such Rent
loss that Tenant proves could have been reasonably avoided; plus
 
(d) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations hereunder or
which in the ordinary course of things would be likely to result therefrom,
including brokerage commissions, advertising expenses, expenses of remodeling
any portion of the Premises for a new tenant (whether for the same or a
different use), and any special concessions made to obtain a new tenant; plus
 
(e) At Landlord’s option, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by Law.
 
As used in Sections 19.2.1(a) and (b), the “worth at the time of award” shall be
computed by allowing interest at a rate per annum equal to the lesser of (i) the
annual “Bank Prime Loan” rate cited in the Federal Reserve Statistical Release
Publication G.13(415), published on the first Tuesday of each calendar month (or
such other comparable index as Landlord shall reasonably designate if such rate
ceases to be published) plus two (2) percentage points, or (ii) the highest rate
permitted by Law.  As used in Section 19.2.1(c), the “worth at the time of
award” shall be computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus 1%.
 
19.2.2 Landlord shall have the remedy described in California Civil Code
§ 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover Rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations).  Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies hereunder, including the right to recover all
Rent as it becomes due.
 
19.2.3 Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, or any Law or other
provision hereof), without prior demand or notice except as required by Law, to
seek any declaratory, injunctive or other equitable relief, and specifically
enforce this Lease, or restrain or enjoin a violation or breach of any provision
hereof.
 
19.3 Efforts to Relet.  Unless Landlord provides Tenant with express notice to
the contrary, no re-entry, repossession, repair, maintenance, change,
alteration, addition, reletting, appointment of a receiver or other action or
omission by Landlord shall (a) be construed as an election by Landlord to
terminate this Lease or Tenant’s right to possession, or to accept a surrender
of the Premises, or (b) operate to release Tenant from any of its obligations
hereunder.  Tenant waives, for Tenant and for all those claiming by, through or
under Tenant, California Civil Code § 3275 and California Code of Civil
Procedure §§ 1174(c) and 1179 and any existing or future rights to redeem or
reinstate, by order or judgment of any court or by any legal process or writ,
this Lease or Tenant’s right of occupancy of the Premises after any termination
hereof.
 
19.4 Landlord Default.  Landlord shall not be in default hereunder unless it
fails to begin within 30 days after notice from Tenant, or fails to pursue with
reasonable diligence thereafter, the cure of any breach by Landlord of its
obligations hereunder.  Before exercising any remedies for a default by
Landlord, Tenant shall give notice and a reasonable time to cure to any Security
Holder of which Tenant has been notified.
 
20 LANDLORD EXCULPATION.  Notwithstanding any contrary provision hereof, (a) the
liability of the Landlord Parties to Tenant shall be limited to an amount equal
to the lesser of (i) Landlord’s interest in the Building, or (ii) the equity
interest Landlord would have in the Building if the Building were encumbered by
third-party debt in an amount equal to 80% of the value of the Building (as such
value is determined by Landlord); (b) Tenant shall look solely to Landlord’s
interest in the Building for the recovery of any judgment or award against any
Landlord Party; (c) no Landlord Party shall have any personal liability for any
judgment or deficiency, and Tenant waives and releases such personal liability
on behalf of itself and all parties claiming by, through or under Tenant; and
(d) no Landlord Party shall be liable for any injury or damage to, or
interference with, Tenant’s business, including loss of profits, loss of rents
or other revenues, loss of business opportunity, loss of goodwill or loss of
use, or for any form of special or consequential damage.
 
21 SECURITY DEPOSIT.  Concurrently with its execution and delivery hereof,
Tenant shall deposit with Landlord the Security Deposit, if any, as security for
Tenant’s performance of its obligations hereunder.  If Tenant breaches any
provision hereof, Landlord may, at its option, without notice to Tenant, apply
all or part of the Security Deposit to pay any past-due Rent, cure any breach by
Tenant, or compensate Landlord for any other loss or damage caused by such
breach.  If Landlord so applies any portion of the Security Deposit, Tenant,
within three (3) days after demand therefor, shall restore the Security Deposit
to its original amount.  The Security Deposit is not an advance payment of Rent
or measure of damages.  Any unapplied portion of the Security Deposit shall be
returned to Tenant within 60 days after the latest to occur of (a) the
expiration of the Term, (b) Tenant’s surrender of the Premises as required
hereunder, or (c) determination of the final Rent due from Tenant.  Landlord
shall not be required to keep the Security Deposit separate from its other
accounts.
 
22 RELOCATION.  Landlord, after giving notice, may move Tenant to other space in
the Project comparable in size and utility to the Premises.  In such event, all
terms hereof shall apply to the new space, except that Base Rent and Tenant’s
Share shall not increase as a result of such relocation.  Landlord, at its
expense, shall provide Tenant with tenant improvements in the new space at least
equal in quality to those in the Premises.  Landlord shall reimburse Tenant for
Tenant’s reasonable moving, re-cabling and stationery-replacement costs.  The
parties shall execute a written agreement prepared by Landlord memorializing the
relocation.
 
23 COMMUNICATIONS AND COMPUTER LINES.  All Lines installed pursuant to this
Lease shall be (a) installed in accordance with Section 7; and (b) clearly
marked with adhesive plastic labels (or plastic tags attached to such Lines with
wire) to show Tenant’s name, suite number, and the purpose of such Lines
(i) every six (6) feet outside the Premises (including the electrical room
risers and any Common Areas), and (ii) at their termination points.  Landlord
may designate specific contractors for work relating to vertical
Lines.  Sufficient spare cables and space for additional cables shall be
maintained for other occupants, as reasonably determined by Landlord.  Unless
otherwise notified by Landlord, Tenant, at its expense and before the expiration
or earlier termination hereof, shall remove all Lines and repair any resulting
damage.  As used herein, “Lines” means all communications or computer wires and
cables serving the Premises, whenever and by whomever installed or paid for,
including any such wires or cables installed pursuant to any prior lease.
 
24 PARKING.  Tenant may park in the Building’s parking facilities (the “Parking
Facility”), in common with other parties, upon the following terms and
conditions.  Tenant shall not use more than the number of unreserved and/or
reserved parking spaces set forth in Section 1.9.  Tenant shall pay Landlord, in
accordance with Section 3, any fees for the parking spaces described in
Section 1.9.  Tenant shall pay Landlord any fees, taxes or other charges imposed
by any governmental or quasi-governmental agency in connection with the Parking
Facility, to the extent such amounts are allocated to Tenant by
Landlord.  Landlord shall not be liable to Tenant, nor shall this Lease be
affected, if any parking is impaired by (or any parking charges are imposed as a
result of) any Law.  Tenant shall comply with all rules and regulations
established by Landlord from time to time for the orderly operation and use of
the Parking Facility, including any sticker or other identification system and
the prohibition of vehicle repair and maintenance activities in the Parking
Facility.  Landlord may, in its discretion, allocate and assign parking passes
among Tenant and the other tenants in the Building.  Tenant’s use of the Parking
Facility shall be at Tenant’s sole risk, and Landlord shall have no liability
for any personal injury or damage to or theft of any vehicles or other property
occurring in the Parking Facility or otherwise in connection with any use of the
Parking Facility by Tenant or its employees or invitees.  Landlord may alter the
size, configuration, design, layout or any other aspect of the Parking Facility,
and, in connection therewith, temporarily deny or restrict access to the Parking
Facility, in each case without abatement of Rent or liability to
Tenant.  Landlord may delegate its responsibilities hereunder to a parking
operator, in which case (i) such parking operator shall have all the rights of
control reserved herein by Landlord, (ii) Tenant shall enter into a parking
agreement with such parking operator, (iii) Tenant shall pay such parking
operator, rather than Landlord, any charge established hereunder for the parking
spaces, and (iv) Landlord shall have no liability for claims arising through
acts or omissions of such parking operator except to the extent caused by
Landlord’s gross negligence or willful misconduct.  Tenant’s parking rights
under this Section 24 are solely for the benefit of Tenant’s employees and
invitees and such rights may not be transferred without Landlord’s prior
consent, except pursuant to a Transfer permitted under Section 14.
 
25 MISCELLANEOUS.
 
25.1 Notices.  No notice, demand, statement, designation, request, consent,
approval, election or other communication given hereunder (“Notice”) shall be
binding upon either party unless (a) it is in writing; (b) it is (i) sent by
certified or registered mail, postage prepaid, return receipt requested,
(ii) delivered by a nationally recognized courier service, or (iii) delivered
personally; and (c) it is sent or delivered to the address set forth in
Section 1.10 or 1.11, as applicable, or to such other place (other than a
P.O. box) as the recipient may from time to time designate in a Notice to the
other party.  Any Notice shall be deemed received on the earlier of the date of
actual delivery or the date on which delivery is refused, or, if Tenant is the
recipient and has vacated its notice address without providing a new notice
address, three (3) days after the date the Notice is deposited in the U.S. mail
or with a courier service as described above.
 
25.2 Force Majeure.  If either party is prevented from performing any obligation
hereunder by any strike, act of God, war, terrorist act, shortage of labor or
materials, governmental action, civil commotion or other cause beyond such
party’s reasonable control (“Force Majeure”), such obligation shall be excused
during (and any time period for the performance of such obligation shall be
extended by) the period of such prevention; provided, however, that this
Section 25.2 shall not (a) permit Tenant to hold over in the Premises after the
expiration or earlier termination hereof, or (b) excuse any of Tenant’s
obligations under Sections 3, 4, 5, 21 or 25.3 or any of Tenant’s obligations
whose nonperformance would interfere with another occupant’s use, occupancy or
enjoyment of its premises or the Project.
 
25.3 Representations and Covenants.  Tenant represents, warrants and covenants
that (a) Tenant is, and at all times during the Term will remain, duly
organized, validly existing and in good standing under the Laws of the state of
its formation and qualified to do business in the state of California;
(b) neither Tenant’s execution of nor its performance under this Lease will
cause Tenant to be in violation of any agreement or Law; (c) Tenant (and any
guarantor hereof) has not, and at no time during the Term will have, (i) made a
general assignment for the benefit of creditors, (ii) filed a voluntary petition
in bankruptcy or suffered the filing of an involuntary petition by creditors,
(iii) suffered the appointment of a receiver to take possession of all or
substantially all of its assets, (iv) suffered the attachment or other judicial
seizure of all or substantially all of its assets, (v) admitted in writing its
inability to pay its debts as they come due, or (vi) made an offer of
settlement, extension or composition to its creditors generally; and (d) no
party that (other than through the passive ownership of interests traded on a
recognized securities exchange) constitutes, owns, controls, or is owned or
controlled by Tenant, any guarantor hereof or any subtenant of Tenant is, or any
time during the Term will be, (i) in violation of any Laws relating to terrorism
or money laundering, or (ii) among the parties identified on any list compiled
pursuant to Executive Order 13224 for the purpose of identifying suspected
terrorists or on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/tllsdn.pdf or any replacement website or other
replacement official publication of such list.
 
25.4 Signs.  Landlord shall include Tenant’s name in any tenant directory
located in the lobby on the first floor of the Building.  If any part of the
Premises is located on a multi-tenant floor, Landlord, at Tenant’s cost, shall
provide identifying suite signage for Tenant comparable to that provided by
Landlord on similar floors in the Building.  Tenant may not install (a) any
signs outside the Premises, or (b) without Landlord’s prior consent in its sole
and absolute discretion, any signs, window coverings, blinds or similar items
that are visible from outside the Premises.
 
25.5 Supplemental HVAC.  If any supplemental HVAC unit (a “Unit”) serves the
Premises, then (a) Tenant shall pay the costs of all electricity consumed in the
Unit’s operation, together with the cost of installing a meter to measure such
consumption; (b) Tenant, at its expense, shall (i) operate and maintain the Unit
in compliance with all applicable Laws and such reasonable rules and procedures
as Landlord may impose; (ii) keep the Unit in as good working order and
condition as exists upon its installation (or, if later, on the date Tenant
takes possession of the Premises), subject to normal wear and tear and damage
resulting from Casualty; (iii) maintain in effect, with a contractor reasonably
approved by Landlord, a contract for the maintenance and repair of the Unit,
which contract shall require the contractor, at least once every three (3)
months, to inspect the Unit and provide to Tenant a report of any defective
conditions, together with any recommendations for maintenance, repair or
parts-replacement; (iv) follow all reasonable recommendation of such contractor;
and (v) promptly provide to Landlord a copy of such contract and each report
issued thereunder; (c) the Unit shall become Landlord’s property upon
installation and without compensation to Tenant; provided, however, that upon
Landlord’s request at the expiration or earlier termination hereof, Tenant, at
its expense, shall remove the Unit and repair any resulting damage; (d) the Unit
shall be deemed (i) a Leasehold Improvement (except for purposes of Section 8),
and (ii) for purposes of Section 11, part of the Premises; (e) if the Unit
exists on the date of mutual execution and delivery hereof, Tenant accepts the
Unit in its “as is” condition, without representation or warranty as to quality,
condition, fitness for use or any other matter; (f) if the Unit connects to the
Building’s condenser water loop (if any), then Tenant shall pay to Landlord, as
Additional Rent, Landlord’s standard one-time fee for such connection and
Landlord’s standard monthly per-ton usage fee; and (g) if any portion of the
Unit is located on the roof, then (i) Tenant’s access to the roof shall be
subject to such reasonable rules and procedures as Landlord may impose;
(ii) Tenant shall maintain the affected portion of the roof in a clean and
orderly condition and shall not interfere with use of the roof by Landlord or
any other tenants or licensees; and (iii) Landlord may relocate the Unit and/or
temporarily interrupt its operation, without liability to Tenant, as reasonably
necessary to maintain and repair the roof or otherwise operate the Building.
 
25.6 Attorneys’ Fees.  In any action or proceeding between the parties,
including any appellate or alternative dispute resolution proceeding, the
prevailing party may recover from the other party all of its costs and expenses
in connection therewith, including reasonable attorneys’ fees and costs.  Tenant
shall pay all reasonable attorneys’ fees and other fees and costs that Landlord
incurs in interpreting or enforcing this Lease or otherwise protecting its
rights hereunder (a) where Tenant has failed to pay Rent when due, or (b) in any
bankruptcy case, assignment for the benefit of creditors, or other insolvency,
liquidation or reorganization proceeding involving Tenant or this Lease.
 
25.7 Brokers.  Tenant represents to Landlord that it has dealt only with
Tenant’s Broker as its broker in connection with this Lease.  Tenant shall
indemnify, defend, and hold Landlord harmless from all claims of any brokers,
other than Tenant’s Broker, claiming to have represented Tenant in connection
with this Lease.  Landlord shall indemnify, defend and hold Tenant harmless from
all claims of any brokers, including Landlord’s Broker, claiming to have
represented Landlord in connection with this Lease.  Tenant acknowledges that
any Affiliate of Landlord that is involved in the negotiation of this Lease is
representing only Landlord, and that any assistance rendered by any agent or
employee of such Affiliate in connection with this Lease or any subsequent
amendment or other document related hereto has been or will be rendered as an
accommodation to Tenant solely in furtherance of consummating the transaction on
behalf of Landlord, and not as agent for Tenant.
 
25.8 Governing Law; WAIVER OF TRIAL BY JURY.  This Lease shall be construed and
enforced in accordance with the Laws of the State of California.  THE PARTIES
WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY
LITIGATION ARISING OUT OF OR RELATING TO THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM
FOR INJURY OR DAMAGE OR ANY EMERGENCY OR STATUTORY REMEDY.
 
25.9 Waiver of Statutory Provisions.  Each party waives California Civil
Code §§ 1932(2) and 1933(4).  Tenant waives (a) any rights under (i) California
Civil Code §§ 1932(1), 1941, 1942, 1950.7 or any similar Law, or (ii) California
Code of Civil Procedure § 1265.130; and (b) any right to terminate this Lease
under California Civil Code § 1995.310.
 
25.10 Interpretation.  As used herein, the capitalized term “Section” refers to
a section hereof unless otherwise specifically provided herein.  As used in this
Lease, the terms “herein,” “hereof,” “hereto” and “hereunder” refer to this
Lease and the term “include” and its derivatives are not limiting.  Any
reference herein to “any part” or “any portion” of the Premises, the Property or
any other property shall be construed to refer to all or any part of such
property.  Wherever this Lease requires Tenant to comply with any Law, rule,
regulation, procedure or other requirement or prohibits Tenant from engaging in
any particular conduct, this Lease shall be deemed also to require Tenant to
cause each of its employees, licensees, invitees and subtenants, and any other
party claiming by, through or under Tenant, to comply with such requirement or
refrain from engaging in such conduct, as the case may be.  Wherever this Lease
requires Landlord to provide a customary service or to act in a reasonable
manner (whether in incurring an expense, establishing a rule or regulation,
providing an approval or consent, or performing any other act), this Lease shall
be deemed also to provide that whether such service is customary or such conduct
is reasonable shall be determined by reference to the practices of owners of
buildings that (i) are comparable to the Building in size, age, class, quality
and location, and (ii) at Landlord’s option, have been, or are being prepared to
be, certified under the U.S. Green Building Council’s Leadership in Energy and
Environmental Design (LEED) rating system or a similar rating system.  Tenant
waives the benefit of any rule that a written agreement shall be construed
against the drafting party.
 
25.11 Entire Agreement.  This Lease sets forth the entire agreement between the
parties relating to the subject matter hereof and supersedes any previous
agreements (none of which shall be used to interpret this Lease).  Tenant
acknowledges that in entering into this Lease it has not relied upon any
representation, warranty or statement, whether oral or written, not expressly
set forth herein.  This Lease can be modified only by a written agreement signed
by both parties.
 
25.12 Other.  Landlord, at its option, may cure any Default, without waiving any
right or remedy or releasing Tenant from any obligation, in which event Tenant
shall pay Landlord, upon demand, the cost of such cure.  If any provision hereof
is void or unenforceable, no other provision shall be affected.  Submission of
this instrument for examination or signature by Tenant does not constitute an
option or offer to lease, and this instrument is not binding until it has been
executed and delivered by both parties.  If Tenant is comprised of two or more
parties, their obligations shall be joint and several.  Time is of the essence
with respect to the performance of every provision hereof in which time of
performance is a factor.  So long as Tenant performs its obligations hereunder,
Tenant shall have peaceful and quiet possession of the Premises against any
party claiming by, through or under Landlord, subject to the terms
hereof.  Landlord may transfer its interest herein, in which event Landlord
shall be released from, Tenant shall look solely to the transferee for the
performance of, and the transferee shall be deemed to have assumed, all of
Landlord’s obligations arising hereunder after the date of such transfer
(including the return of any Security Deposit) and Tenant shall attorn to the
transferee.  Landlord reserves all rights not expressly granted to Tenant
hereunder, including the right to make alterations to the Project.  No rights to
any view or to light or air over any property are granted to Tenant
hereunder.  Landlord reserves to itself the right, from time to time, to grant
such easements, rights and dedications that Landlord deems necessary or
desirable, and to cause the recordation of Parcel Maps and conditions, covenants
and restrictions, so long as such easements, rights, dedications, Parcel Maps
and conditions, covenants and restrictions do not unreasonably interfere with
Tenant’s rights hereunder to use of the Premises, the Common Area or the Parking
Facility, including access thereto.  Upon 10 days prior written request, Tenant
shall sign any such documents, and take such other actions, which are reasonably
necessary or appropriate to accomplish such granting, recordation and
subordination of this Lease to same.  The expiration or termination hereof shall
not relieve either party of any obligation that accrued before, or continues to
accrue after, such expiration or termination.
 
25.13 Athletic Facility.  Subject to the provisions of this Section 25.13,
Landlord shall provide Tenant with 62 memberships to the athletic facility
located at 1100 Seaport Boulevard, Redwood City, California (the “Athletic
Facility”).  Such memberships shall be for the non-exclusive use of the Athletic
Facility by Tenant’s employees during the Term of the Lease.  Any Tenant
employee electing to use one of the memberships and the Athletic Facility first
shall execute and deliver to Landlord (or the owner or operator of such Athletic
Facility) Landlord’s (or such owner’s or operator’s) then-standard form of
license or other agreement governing such use.  The use of the Athletic Facility
shall be subject to the reasonable rules and regulations (including rules
regarding hours of use) established from time to time by Landlord (or the owner
or operator of such Athletic Facility).  Tenant shall indemnify, defend,
protect, and hold the Landlord Parties harmless from any Claim that is imposed
or asserted by any third party and arises from (a) any negligence or willful
misconduct of Tenant’s employee(s) in connection with the use of the Athletic
Facility, or (b) any breach by Tenant’s employee(s) of any representation,
covenant or other term contained in the license or other agreement governing
such employee’s use of the Athletic Facility.  The costs of operating,
maintaining and repairing the Athletic Facility shall be included as part of
Expenses, subject to the terms and conditions of Section 4.
 
25.14 Project Declaration.  The parties acknowledge that (a) all provisions of
this Lease are subject and subordinate to the terms of the Project Declaration
(defined below), and (b) under the Project Declaration, the Declarant (as
defined in the Project Declaration) or the Association (as defined in the
Project Declaration) is responsible, by itself or through the Manager (as
defined in the Project Declaration), for maintaining, repairing, replacing,
restoring, operating and maintaining (“Operating”) the Project Common Areas
(defined below) on the terms and conditions of, and subject to the allocation
and assessment of costs incurred as provided in, the Project
Declaration.  Accordingly, the parties agree that, notwithstanding any contrary
provision in the Lease, (i) Tenant’s rights hereunder are subject and
subordinate to the terms of the Project Declaration, (ii) to the extent the
Landlord is no longer the Declarant nor the Manager (or to the extent the
Project Common Areas are owned or Operated by the Association), Landlord’s
obligations hereunder to provide Tenant (or Tenant’s employees) with rights to
use the Project Common Areas shall be limited to the obligation to use
commercially reasonable efforts to enforce the obligations of such parties under
the Project Declaration to provide Tenant (or Tenant’s employees) with such
rights; (iii) to the extent the Landlord is no longer the Declarant nor the
Manager (or to the extent the Project Common Areas are owned or Operated by the
Association), Landlord’s obligations hereunder to Operate the Project Common
Areas as described herein shall be limited to the obligations to (A) use
commercially reasonable efforts to enforce the obligations of such parties under
the Project Declaration to so Operate the Project Common Areas, and (B) perform
any obligations to so Operate the Project Common Areas that Landlord may have
under the Project Declaration; and (iv) all “Assessments” (as defined in the
Project Declaration) attributable to the Property shall be included in Expenses,
subject to the terms and conditions of Section 4.  Landlord shall have no
liability for claims arising from acts or omissions of the Association nor, to
the extent the Landlord is no longer the Declarant nor the Manager, for the acts
or omissions of any such parties.  Without limiting the foregoing, Landlord
shall not be liable to Tenant, and Tenant shall not be entitled to any abatement
of Rent, as a result of a person or entity exercising its rights under the
Project Declaration.  Tenant shall not breach, nor cause the Landlord to be in
breach of, the terms of the Project Declaration.  Without limitation, Tenant, at
its sole cost and expense, shall comply with the following terms of the Project
Declaration to the extent applicable to the Tenant’s use and occupancy of the
Premises and/or Tenant’s use of the Building or Project Common Areas: Sections
6.2, 6.3, 6.4, 7.1, 7.3, 7.4, 7.6, 7.10, 7.11, 7.12, 7.13, 7.14, 7.15, 7.16,
7.17, 7.18 and 7.19; provided, however, that Tenant shall not submit any plans
for approval by the Committee (as defined in the Project Declaration) without
the prior written consent of Landlord.  As used herein, “Project Common Areas”
means the areas defined in the Project Declaration as “Common Areas.”  As used
herein, “Project Declaration” means that certain Declaration of Covenants,
Conditions, Restrictions, Easements and Charges for Commercial Planned
Development dated June 9, 2000 and recorded July 21, 2000 as Instrument No.
2000-089122 in the Official Records of the County of San Mateo, California, as
amended by (1) that certain First Amendment to Declaration of Covenants,
Conditions, Restrictions, Easements and Charges for Commercial Planned
Development dated as of December 6, 2006 and recorded December 7, 2006 as
Instrument No. 2006-185322 in the Official Records of the County of San Mateo,
California and (2) that certain Second Amendment to Declaration of Covenants,
Conditions, Restrictions, Easements and Charges for Commercial Planned
Development dated as of April __, 2007 and recorded April 11, 2007 as Instrument
No. 2007-055324 in the Official Records of the County of San Mateo, California.
 
25.15 Underlying Documents.  Tenant agrees that (i) other than with respect to
the Project Declaration and the Security Agreement (which documents are
addressed elsewhere in this Lease), Tenant’s rights under this Lease are subject
and subordinate to any covenants, conditions restrictions and other documents of
record applicable to the Project (the “Underlying Documents”), (ii) Tenant shall
not cause Landlord to be in breach of the Underlying Documents and (iii) to the
extent applicable to Tenant’s use and occupancy of the Premises and/or Tenant’s
use of the Building and the Common Areas, Tenant shall comply with the terms of
the Underlying Documents at its sole cost and expense.
 
[SIGNATURES ARE ON THE FOLLOWING PAGE]
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.
 
LANDLORD:
 
VII PAC SHORES INVESTORS, L.L.C., a Delaware limited liability company


By:           VII PAC SHORES JUNIOR MEZZ, L.L.C., a Delaware limited liability
company
its sole member and manager


By:           BREP/SCG PAC SHORES HOLDINGS LLC
a Delaware limited liability company, its sole member and manager


By:           BREP HOLDINGS PS L.L.C., a Delaware limited liability company
its member


By:                                                                     
            Name:                                                                 
            Title:                                                                   


By:           PS VII HOLDINGS, LLC, a Delaware limited liability company
its member


By:                                                                     
            Name:                                                                 
                                                       Title:                                                                   


TENANT:


 
BROADVISION, INC., a Delaware corporation


By:           
Name:           
Title:           
[chairman][president][vice-president]


By:           
Name:           
Title:                                                                  
 
[secretary][assistant secretary][chief

financial officer][assistant treasurer]
 


 

   




 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
PACIFIC SHORES CENTER – BUILDING NUMBER 5
 
OUTLINE OF PREMISES
 
See Attached
 

Exhibit A
 




 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
PACIFIC SHORES CENTER – BUILDING NUMBER 5
 
 
WORK LETTER


As used in this Exhibit B (this “Work Letter”), the following terms shall have
the following meanings:  “Agreement” means the lease of which this Work Letter
is a part.  “Tenant Improvements” means all improvements to be constructed in
the Premises pursuant to this Work Letter.  “Tenant Improvement Work” means the
construction of the Tenant Improvements, together with any related work
(including demolition) that is necessary to construct the Tenant Improvements.


1  
ALLOWANCE.



1.1 Allowance.  Tenant shall be entitled to a one-time tenant improvement
allowance (the “Allowance”) in the amount of $10.00 per rentable square foot of
the Premises to be applied toward (a) the Allowance Items (defined in
Section 1.2 below) and (b) the reasonable costs of purchasing Tenant’s
furniture, equipment and/or other personal property for the Premises (not to
exceed $2.00 per rentable square foot of the Premises), as more fully provided
in Section 3 of the Exhibit F.  Tenant shall be responsible for all costs
associated with the Tenant Improvement Work, including the costs of the
Allowance Items, to the extent such costs exceed the lesser of (a) the
Allowance, or (b) the aggregate amount that Landlord is required to disburse for
such purpose pursuant to this Work Letter.  Notwithstanding any contrary
provision of this Agreement, if Tenant fails to use the entire Allowance within
one (1) year following the Commencement Date, the unused amount shall revert to
Landlord and Tenant shall have no further rights with respect thereto.


1.2 Disbursement of the Allowance.  Except as otherwise provided in this Work
Letter, the Allowance shall be disbursed by Landlord only for the following
items (the “Allowance Items”):  (a) [Intentionally Omitted]; (b) plan-check,
permit and license fees relating to performance of the Tenant Improvement Work;
(c) the cost of performing the Tenant Improvement Work, including after hours
charges, testing and inspection costs, freight elevator usage, hoisting and
trash removal costs, and contractors’ fees and general conditions; (d) the cost
of any change to the base, shell or core of the Premises or Building required by
the Work List (defined in Section 2.1 below) (including if such change is due to
the fact that such work is prepared on an unoccupied basis), including all
direct architectural and/or engineering fees and expenses incurred in connection
therewith; (e) the cost of any change to the Work List or Tenant Improvement
Work required by Law; (f) the Landlord Supervision Fee (defined in Section 3.2.2
below); (g) sales and use taxes; (h) to the extent necessary, moving and/or
temporarily storing any of Landlord’s Furniture (as defined in Exhibit F hereto)
during performance of the Tenant Improvement Work; and (i) all other costs
expended by Landlord in connection with the performance of the Tenant
Improvement Work.


2  
WORK LIST AND PRICING.



2.1 Work List.  Landlord shall perform Tenant Improvement Work in accordance
with the following work list (the “Work List”) using Building-standard methods,
materials and finishes.


WORK LIST



 
ITEM
1.
Remove demising wall between Suites 210 and 230; patch wall scars as necessary;
provide for flooring transition.
2.
Remove current entry door and frame to the Premises.
3.
Install double door entry to the Premises including wall cut-in, new frame, new
doors, new lockset
4.
Remove wall and door in current “Marina” conference room located in the interior
of the Premises.
5.
Remove partial wall in server room located in the interior of the Premises;
install seven (7) ton cooling unit; provide 300A power supply; provide 150A
reserve power supply.
6.
Install one (1) server rack in the server room located in the interior of the
Premises.
7.
New paint throughout interior of the Premises.
8.
Create caged area in Building storage area on the floor.
9.
Steam clean carpets in the interior of the Premises.
10.
Remove westerly-most entry door to Suite 230 and fill in with framing, drywall,
taping, sanding and paint.
11.
Purchase and install one (1) 20kW uninterrupted power source (UPS) in the
interior of the Premises, as more particularly described in Section 8 of Exhibit
F hereto.





2.2 Responsibility for Approving Work List.  Tenant shall be responsible for
ensuring that all elements of the design of the Tenant Improvement Work are
suitable for Tenant’s use of the Premises, and neither the preparation nor the
approval of the Work List by Landlord shall relieve Tenant from such
responsibility.


2.3 [Intentionally Omitted.]


2.4 [Intentionally Omitted.]


2.5 [Intentionally Omitted.]


2.6 Construction Pricing.  Within 10 business days after the mutual execution
and delivery of this Agreement, Landlord shall provide Tenant with Landlord’s
reasonable estimate (the “Construction Pricing Proposal”) of the cost of all
Allowance Items to be incurred by Tenant in connection with the performance of
the Tenant Improvement Work pursuant to the Work List.  Tenant shall provide
Landlord with notice approving or disapproving the Construction Pricing
Proposal.  If Tenant disapproves the Construction Pricing Proposal, Tenant’s
notice of disapproval shall be accompanied by proposed revisions to the Work
List that Tenant requests in order to resolve its objections to the Construction
Pricing Proposal, and Landlord shall respond as required under Section 2.7
below.  Such procedure shall be repeated as necessary until the Construction
Pricing Proposal is approved by Tenant.  Upon Tenant’s approval of the
Construction Pricing Proposal, Landlord may purchase the items set forth in the
Construction Pricing Proposal and commence construction relating to such items.


2.7 Revisions to Work List.  The Work List shall not be revised without
Landlord’s agreement, which agreement may be withheld or conditioned in
Landlord’s sole and absolute discretion.  If Tenant requests any revision to the
Work List, Landlord shall provide Tenant with notice approving or disapproving
such revision, and, if Landlord approves such revision, Landlord shall have such
revision made and delivered to Tenant, together with notice of any resulting
change in the most recent Construction Pricing Proposal, if any, within
10 business days after the later of Landlord’s receipt of such request or the
mutual execution and delivery of this Agreement if such revision is not
material, and within such longer period of time as may be reasonably necessary
(but not more than 15 business days after the later of such receipt or such
execution and delivery) if such revision is material, whereupon Tenant, within
one (1) business day, shall notify Landlord whether it desires to proceed with
such revision.  If Landlord has commenced performance of the Tenant Improvement
Work, then, in the absence of such authorization, Landlord shall have the option
to continue such performance disregarding such revision.  Landlord shall not
revise the Work List without Tenant’s consent, which shall not be unreasonably
withheld, conditioned or delayed.


2.8 Time Deadlines.  Tenant shall use its best efforts to cooperate with
Landlord and its contractors and other consultants to provide any necessary
approvals relating to the Work List, approve the Construction Pricing Proposal
and obtain any necessary permits for the Tenant Improvement Work as soon as
possible after the execution of this Agreement, and Tenant shall meet with
Landlord, in accordance with a schedule determined by Landlord, to discuss the
parties’ progress.  Without limiting the foregoing, Tenant shall approve the
Construction Pricing Proposal pursuant to Section 2.6 above on or before
Tenant’s Approval Deadline (defined below).  As used in this Work Letter,
“Tenant’s Approval Deadline” means April 30, 2012; provided, however, that
Tenant’s Approval Deadline shall be extended by one day for each day, if any, by
which Tenant’s approval of the Construction Pricing Proposal pursuant to
Section 2.6 above is delayed by any failure of Landlord to perform its
obligations under this Section 2.


3  
CONSTRUCTION.



3.1 Contractor.  A contractor designated by Landlord (the “Contractor”) shall
perform the Tenant Improvement Work.  In addition, Landlord may select and/or
approve of any subcontractors, mechanics and materialmen used in connection with
the performance of the Tenant Improvement Work.


3.2 Construction.


3.2.1 Over-Allowance Amount.  If the Construction Pricing Proposal exceeds the
Allowance, then, concurrently with its delivery to Landlord of approval of the
Construction Pricing Proposal, Tenant shall deliver to Landlord cash in the
amount of such excess (the “Over-Allowance Amount”).  Any Over-Allowance Amount
shall be disbursed by Landlord before the Allowance and pursuant to the same
procedure as the Allowance.  If, after the Construction Pricing Proposal is
approved by Tenant, any revision is made to the Work List or the Tenant
Improvement Work that increases the Construction Pricing Proposal, or if the
Construction Pricing Proposal is otherwise increased to reflect the actual cost
of all Allowance Items to be incurred by Tenant in connection with the
performance of the Tenant Improvement Work pursuant to the Work List, then
Tenant shall deliver any resulting Over-Allowance Amount (or any resulting
increase in the Over-Allowance Amount) to Landlord immediately upon Landlord’s
request.


3.2.2 Landlord’s Retention of Contractor.  Landlord shall independently retain
the Contractor to perform the Tenant Improvement Work in accordance with the
Work List.  Tenant shall pay a construction supervision and management fee (the
“Landlord Supervision Fee”) to Landlord in an amount equal to $2,500.00 for the
initial Work List items described in Section 2.1 above; provided, however, that
if such initial Work List is revised to include additional items, then the
Landlord Supervision Fee shall be increased by an amount equal to 3% of the cost
of such additional items (provided further that such increase in the Landlord
Supervision Fee shall not exceed $6,395.00).


3.2.3 Contractor’s Warranties.  Tenant waives all claims against Landlord
relating to any defects in the Tenant Improvements; provided, however, that if,
within 30 days after substantial completion of the Tenant Improvement Work,
Tenant provides notice to Landlord of any non-latent defect in the Tenant
Improvements, or if, within 11 months after substantial completion of the Tenant
Improvement Work, Tenant provides notice to Landlord of any latent defect in the
Tenant Improvements, then Landlord shall, at its option, either (a) assign to
Tenant any right Landlord may have under the Construction Contract (defined
below) to require the Contractor to correct, or pay for the correction of, such
defect, or (b) at Tenant’s expense, use reasonable efforts to enforce such right
directly against the Contractor for Tenant’s benefit.  As used in this Work
Letter, “Construction Contract” means the construction contract between Landlord
and the Contractor pursuant to which the Tenant Improvements will be
constructed.


4  
COMPLETION.



Tenant acknowledges and agrees that the Tenant Improvement Work may be performed
during normal business hours before or after the Commencement Date.  Landlord
and Tenant shall cooperate with each other in order to enable the Tenant
Improvement Work to be performed in a timely manner and with as little
inconvenience to the operation of Tenant’s business as is reasonably
possible.  Notwithstanding any contrary provision of this Agreement, any delay
in the completion of the Tenant Improvement Work or inconvenience suffered by
Tenant during the performance of the Tenant Improvement Work shall not delay the
Commencement Date, nor shall it subject Landlord to any liability for any loss
or damage resulting therefrom or entitle Tenant to any credit, abatement or
adjustment of rent or other sums payable under the Lease.

 
5.           MISCELLANEOUS.  Notwithstanding any contrary provision of this
Agreement, if Tenant defaults under this Agreement before the Tenant Improvement
Work is completed, Landlord’s obligations under this Work Letter shall be
excused until such default is cured and Tenant shall be responsible for any
resulting delay in the completion of the Tenant Improvement Work.  This Work
Letter shall not apply to any space other than the Premises.

Exhibit B
 




 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
PACIFIC SHORES CENTER – BUILDING NUMBER 5


 
CONFIRMATION LETTER
 
 
 
_____________________, 20__

 
To:
_______________________

 
 
_______________________

 
 
_______________________

 
 
_______________________

 


Re:           Office Lease (the “Lease”) dated ______________, 20____, between
___________________________, a ________________________ (“Landlord”), and
______________________________, a _____________________ (“Tenant”), concerning
Suite _____ on the _______ floor of the building located at 1700 Seaport
Boulevard, Redwood City, CA 94063, commonly known as Pacific Shores Center –
Building Number 5
 
Lease ID: _____________________________
Business Unit Number: __________________


 
Dear _________________:
 
In accordance with the Lease, Tenant accepts possession of the Premises and
confirms the following:
 
 
1.
The Commencement Date is _____________ and the Expiration Date is
_______________.

 
 
2.
The exact number of rentable square feet within the Premises is _________ square
feet, subject to Section 2.1.1 of the Lease.

 
 
3.
Tenant’s Share, based upon the exact number of rentable square feet within the
Premises, is ____________%, subject to Section 2.1.1 of the Lease.

 
Please acknowledge the foregoing by signing all three (3) counterparts of this
letter in the space provided below and returning two (2) fully executed
counterparts to my attention.  Please note that, pursuant to Section 2.1.1 of
the Lease, if Tenant fails to execute and return (or, by notice to Landlord,
reasonably object to) this letter within five (5) days after receiving it,
Tenant shall be deemed to have executed and returned it without exception.
 

 
“Landlord”:
 
_______________________________,
a ________________________
 
By:           
Name:           
Title:           
 
Agreed and Accepted as of                , 20__.
“Tenant”:
 
_______________________________,
a ________________________
 
By:           
Name:           
Title:           
 
 


Exhibit C
 




 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
PACIFIC SHORES CENTER – BUILDING NUMBER 5


 
RULES AND REGULATIONS
 
Tenant shall comply with the following rules and regulations (as modified or
supplemented from time to time, the “Rules and Regulations”).  Landlord shall
not be responsible to Tenant for the nonperformance of any of the Rules and
Regulations by any other tenants or occupants of the Project.  In the event of
any conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.
 
1.           Tenant shall not alter any lock or install any new or additional
locks or bolts on any doors or windows of the Premises without obtaining
Landlord’s prior consent.  Tenant shall bear the cost of any lock changes or
repairs required by Tenant.  Two (2) keys will be furnished by Landlord for the
Premises, and any additional keys required by Tenant must be obtained from
Landlord at a reasonable cost to be established by Landlord.  Upon the
termination of this Lease, Tenant shall restore to Landlord all keys of stores,
offices and toilet rooms furnished to or otherwise procured by Tenant, and if
any such keys are lost, Tenant shall pay Landlord the cost of replacing them or
of changing the applicable locks if Landlord deems such changes necessary.
 
2.           All doors opening to public corridors shall be kept closed at all
times except for normal ingress and egress to the Premises.
 
3.           Landlord may close and keep locked all entrance and exit doors of
the Building during such hours as are customary for comparable buildings in the
vicinity of the Building.  Tenant shall cause its employees, agents,
contractors, invitees and licensees who use Building doors during such hours to
securely close and lock them after such use.  Any person entering or leaving the
Building during such hours, or when the Building doors are otherwise locked, may
be required to sign the Building register, and access to the Building may be
refused unless such person has proper identification or has a previously
arranged access pass.  Landlord will furnish passes to persons for whom Tenant
requests them.  Tenant shall be responsible for all persons for whom Tenant
requests passes and shall be liable to Landlord for all acts of such
persons.  Landlord and its agents shall not be liable for damages for any error
with regard to the admission or exclusion of any person to or from the
Building.  In case of invasion, mob, riot, public excitement or other commotion,
Landlord may prevent access to the Building or the Project during the
continuance thereof by any means it deems appropriate for the safety and
protection of life and property.
 
4.           No furniture, freight or equipment shall be brought into the
Building without prior notice to Landlord.  All moving activity into or out of
the Building shall be scheduled with Landlord and done only at such time and in
such manner as Landlord designates.  Landlord may prescribe the weight, size and
position of all safes and other heavy property brought into the Building and
also the times and manner of moving the same in and out of the Building.  Safes
and other heavy objects shall, if considered necessary by Landlord, stand on
supports of such thickness as is necessary to properly distribute the
weight.  Landlord will not be responsible for loss of or damage to any such safe
or property.  Any damage to the Building, its contents, occupants or invitees
resulting from Tenant’s moving or maintaining any such safe or other heavy
property shall be the sole responsibility and expense of Tenant (notwithstanding
Sections 7 and 10.4 of this Lease).
 
5.           No furniture, packages, supplies, equipment or merchandise will be
received in the Building or carried up or down in the elevators, except between
such hours, in such specific elevator and by such personnel as shall be
designated by Landlord.
 
6.           Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.
 
7.           No sign, advertisement, notice or handbill shall be exhibited,
distributed, painted or affixed by Tenant on any part of the Premises or the
Building without Landlord’s prior consent.  Tenant shall not disturb, solicit,
peddle or canvass any occupant of the Project.
 
8.           The toilet rooms, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed, and no
foreign substance shall be thrown therein.  Notwithstanding Sections 7 and 10.4
of this Lease, Tenant shall bear the expense of any breakage, stoppage or damage
resulting from any violation of this rule by Tenant or any of its employees,
agents, contractors, invitees or licensees.
 
9.           Tenant shall not overload the floor of the Premises, or mark, drive
nails or screws or drill into the partitions, woodwork or drywall of the
Premises, or otherwise deface the Premises, without Landlord’s prior
consent.  Tenant shall not purchase bottled water, ice, towel, linen,
maintenance or other like services from any person not approved by Landlord.
 
10.           Except for vending machines intended for the sole use of Tenant’s
employees and invitees, no vending machine or machines other than fractional
horsepower office machines shall be installed, maintained or operated in the
Premises without Landlord’s prior consent.
 
11.           Tenant shall not, without Landlord’s prior consent, use, store,
install, disturb, spill, remove, release or dispose of, within or about the
Premises or any other portion of the Project, any asbestos-containing materials,
any solid, liquid or gaseous material now or subsequently considered toxic or
hazardous under the provisions of 42 U.S.C. Section 9601 et seq. or any other
applicable environmental Law, or any inflammable, explosive or dangerous fluid
or substance; provided, however, that Tenant may use, store and dispose of such
substances in such amounts as are typically found in similar premises used for
general office purposes provided that such use, storage and disposal does not
damage any part of the Premises, Building or Project and is performed in a safe
manner and in accordance with all Laws.  Tenant shall comply with all Laws
pertaining to and governing the use of such materials by Tenant and shall remain
solely liable for the costs of abatement and removal.  No burning candle or
other open flame shall be ignited or kept by Tenant in or about the Premises,
Building or Project.
 
12.           Tenant shall not, without Landlord’s prior consent, use any method
of heating or air conditioning other than that supplied by Landlord.
 
13.           Tenant shall not use or keep any foul or noxious gas or substance
in or on the Premises, or occupy or use the Premises in a manner offensive or
objectionable to Landlord or other occupants of the Project by reason of noise,
odors or vibrations, or interfere with other occupants or those having business
therein, whether by the use of any musical instrument, radio, CD player or
otherwise.  Tenant shall not throw anything out of doors, windows or skylights
or down passageways.
 
14.           Tenant shall not bring into or keep within the Project, the
Building or the Premises any animals (other than service animals), birds,
aquariums, or, except in areas designated by Landlord, bicycles or other
vehicles.
 
15.           No cooking shall be done in the Premises, nor shall the Premises
be used for lodging, for living quarters or sleeping apartments, or for any
improper, objectionable or immoral purposes.  Notwithstanding the foregoing,
Underwriters’ laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and invitees, provided that such use complies with all
Laws.
 
16.           The Premises shall not be used for manufacturing or for the
storage of merchandise except to the extent such storage may be incidental to
the Permitted Use.  Tenant shall not occupy the Premises as an office for a
messenger-type operation or dispatch office, public stenographer or typist, or
for the manufacture or sale of liquor, narcotics or tobacco, or as a medical
office, a barber or manicure shop, or an employment bureau, without Landlord’s
prior consent.  Tenant shall not engage or pay any employees in the Premises
except those actually working for Tenant in the Premises, nor advertise for
laborers giving an address at the Premises.
 
17.           Landlord may exclude from the Project any person who, in
Landlord’s judgment, is intoxicated or under the influence of liquor or drugs,
or who violates any of these Rules and Regulations.
 
18.           Tenant shall not loiter in or on the entrances, corridors,
sidewalks, lobbies, courts, halls, stairways, elevators, vestibules or any
Common Areas for the purpose of smoking tobacco products or for any other
purpose, nor in any way obstruct such areas, and shall use them only as a means
of ingress and egress for the Premises.
 
19.           Tenant shall not waste electricity, water or air conditioning,
shall cooperate with Landlord to ensure the most effective operation of the
Building’s heating and air conditioning system, and shall not attempt to adjust
any controls.  Tenant shall install and use in the Premises only ENERGY STAR
rated equipment, where available.  Tenant shall use recycled paper in the
Premises to the extent consistent with its business requirements.
 
20.           Tenant shall store all its trash and garbage inside the
Premises.  No material shall be placed in the trash or garbage receptacles if,
under Law, it may not be disposed of in the ordinary and customary manner of
disposing of trash and garbage in the vicinity of the Building.  All trash,
garbage and refuse disposal shall be made only through entryways and elevators
provided for such purposes at such times as Landlord shall designate.  Tenant
shall comply with Landlord’s recycling program, if any.
 
21.           Tenant shall comply with all safety, fire protection and
evacuation procedures and regulations established by Landlord or any
governmental agency.
 
22.           Any persons employed by Tenant to do janitorial work shall be
subject to Landlord’s prior consent and, while in the Building and outside of
the Premises, shall be subject to the control and direction of the Building
manager (but not as an agent or employee of such manager or Landlord), and
Tenant shall be responsible for all acts of such persons.
 
23.           No awning or other projection shall be attached to the outside
walls of the Building without Landlord’s prior consent.  Other than Landlord’s
Building-standard window coverings, no curtains, blinds, shades or screens shall
be attached to or hung in, or used in connection with, any window or door of the
Premises.  All electrical ceiling fixtures hung in the Premises or spaces along
the perimeter of the Building must be fluorescent and/or of a quality, type,
design and a warm white bulb color approved in advance by Landlord.  Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without Landlord’s prior consent.  Tenant shall abide by Landlord’s regulations
concerning the opening and closing of window coverings.
 
24.           Tenant shall not obstruct any sashes, sash doors, skylights,
windows or doors that reflect or admit light or air into the halls, passageways
or other public places in the Building, nor shall Tenant place any bottles,
parcels or other articles on the windowsills.
 
25.           Tenant must comply with requests by Landlord concerning the
informing of their employees of items of importance to the Landlord.
 
26.           Tenant must comply with the State of California “No-Smoking” law
set forth in California Labor Code Section 6404.5 and with any local
“No-Smoking” ordinance that is not superseded by such law.
 
27.           Tenant shall cooperate in any reasonable safety or security
program developed by Landlord or required by Law.
 
28.           All office equipment of an electrical or mechanical nature shall
be placed by Tenant in the Premises in settings approved by Landlord, to absorb
or prevent any vibration, noise or annoyance.
 
29.           Tenant shall not use any hand trucks except those equipped with
rubber tires and rubber side guards.
 
30.           No auction, liquidation, fire sale, going-out-of-business or
bankruptcy sale shall be conducted in the Premises without Landlord’s prior
consent.
 
31.           Without Landlord’s prior consent, Tenant shall not use the name of
the Project or Building or use pictures or illustrations of the Project or
Building in advertising or other publicity or for any purpose other than as the
address of the business to be conducted by Tenant in the Premises.
 
Landlord may from time to time modify or supplement these Rules and Regulations
in a manner that, in Landlord’s reasonable judgment, is appropriate for the
management, safety, care and cleanliness of the Premises, the Building, the
Common Areas and the Project, for the preservation of good order therein, and
for the convenience of other occupants and tenants thereof.  Landlord may waive
any of these Rules and Regulations for the benefit of any tenant, but no such
waiver shall be construed as a waiver of such Rule and Regulation in favor of
any other tenant nor prevent Landlord from thereafter enforcing such Rule and
Regulation against any tenant.
 

Exhibit D
 




 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


PACIFIC SHORES CENTER – BUILDING NUMBER 5


 
JUDICIAL REFERENCE
 


IF THE JURY-WAIVER PROVISIONS OF SECTION 25.8 OF THIS LEASE ARE NOT ENFORCEABLE
UNDER CALIFORNIA LAW, THE PROVISIONS SET FORTH BELOW SHALL APPLY.
 
It is the desire and intention of the parties to agree upon a mechanism and
procedure under which controversies and disputes arising out of this Lease or
related to the Premises will be resolved in a prompt and expeditious
manner.  Accordingly, except with respect to actions for unlawful or forcible
detainer or with respect to the prejudgment remedy of attachment, any action,
proceeding or counterclaim brought by either party hereto against the other
(and/or against its officers, directors, employees, agents or subsidiaries or
affiliated entities) on any matters arising out of or in any way connected with
this Lease, Tenant’s use or occupancy of the Premises and/or any claim of injury
or damage, whether sounding in contract, tort, or otherwise, shall be heard and
resolved by a referee under the provisions of the California Code of Civil
Procedure, Sections 638 — 645.1, inclusive (as same may be amended, or any
successor statute(s) thereto) (the “Referee Sections”).  Any fee to initiate the
judicial reference proceedings and all fees charged and costs incurred by the
referee shall be paid by the party initiating such procedure (except that if a
reporter is requested by either party, then a reporter shall be present at all
proceedings where requested and the fees of such reporter – except for copies
ordered by the other parties – shall be borne by the party requesting the
reporter); provided however, that allocation of the costs and fees, including
any initiation fee, of such proceeding shall be ultimately determined in
accordance with Section 25.6 of this Lease.  The venue of the proceedings shall
be in the county in which the Premises are located.  Within 10 days of receipt
by any party of a request to resolve any dispute or controversy pursuant to this
Exhibit E, the parties shall agree upon a single referee who shall try all
issues, whether of fact or law, and report a finding and judgment on such issues
as required by the Referee Sections.  If the parties are unable to agree upon a
referee within such 10-day period, then any party may thereafter file a lawsuit
in the county in which the Premises are located for the purpose of appointment
of a referee under the Referee Sections.  If the referee is appointed by the
court, the referee shall be a neutral and impartial retired judge with
substantial experience in the relevant matters to be determined, from
Jams/Endispute, Inc., ADR Services, Inc. or a similar mediation/arbitration
entity approved by each party in its sole and absolute discretion.  The proposed
referee may be challenged by any party for any of the grounds listed in the
Referee Sections.  The referee shall have the power to decide all issues of fact
and law and report his or her decision on such issues, and to issue all
recognized remedies available at law or in equity for any cause of action that
is before the referee, including an award of attorneys’ fees and costs in
accordance with this Lease.  The referee shall not, however, have the power to
award punitive damages, nor any other damages that are not permitted by the
express provisions of this Lease, and the parties waive any right to recover any
such damages.  The parties may conduct all discovery as provided in the
California Code of Civil Procedure, and the referee shall oversee discovery and
may enforce all discovery orders in the same manner as any trial court judge,
with rights to regulate discovery and to issue and enforce subpoenas, protective
orders and other limitations on discovery available under California Law.  The
reference proceeding shall be conducted in accordance with California Law
(including the rules of evidence), and in all regards, the referee shall follow
California Law applicable at the time of the reference proceeding.  The parties
shall promptly and diligently cooperate with one another and the referee, and
shall perform such acts as may be necessary to obtain a prompt and expeditious
resolution of the dispute or controversy in accordance with the terms of this
Exhibit E.  In this regard, the parties agree that the parties and the referee
shall use best efforts to ensure that (a) discovery be conducted for a period no
longer than six (6) months from the date the referee is appointed, excluding
motions regarding discovery, and (b) a trial date be set within 9 months of the
date the referee is appointed.   In accordance with Section 644 of the
California Code of Civil Procedure, the decision of the referee upon the whole
issue must stand as the decision of the court, and upon the filing of the
statement of decision with the clerk of the court, or with the judge if there is
no clerk, judgment may be entered thereon in the same manner as if the action
had been tried by the court.   Any decision of the referee and/or judgment or
other order entered thereon shall be appealable to the same extent and in the
same manner that such decision, judgment, or order would be appealable if
rendered by a judge of the superior court in which venue is proper
hereunder.  The referee shall in his/her statement of decision set forth his/her
findings of fact and conclusions of law. The parties intend this general
reference agreement to be specifically enforceable in accordance with the Code
of Civil Procedure.  Nothing in this Exhibit E shall prejudice the right of any
party to obtain provisional relief or other equitable remedies from a court of
competent jurisdiction as shall otherwise be available under the Code of Civil
Procedure and/or applicable court rules.
 



Exhibit E
 




 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
PACIFIC SHORES CENTER – BUILDING NUMBER 5
 
ADDITIONAL PROVISIONS
 


1.  
ENVIRONMENTAL DISCLOSURE.  Pursuant to Section 25359.7 of the California Health
and Safety Code, Landlord hereby discloses to Tenant the condition of the
Property described in that certain Phase I Environmental Site Assessment dated
February, 2012, prepared by Enviro-Sciences (of Delaware), Inc. Tenant
acknowledges that Landlord has made a copy of such report available to Tenant
(without warranty as to its accuracy or completeness), and the Tenant has fully
reviewed such report.



2.
ACKNOWLEDGEMENT OF NOTICES.  Landlord has provided and Tenant hereby
acknowledges receipt of the notices attached as Exhibit G and Exhibit H hereto,
concerning the presence of certain uses and operations of neighboring parcels of
land.

 
3.
EXCESS ALLOWANCE.  Notwithstanding any contrary provision of this Lease, if any
portion of the Allowance remains after the Allowance Items have been fully paid
for, Landlord, upon Tenant’s request, shall disburse such portion of the
Allowance (the “Excess Allowance”) to Tenant, to be applied toward the
reasonable costs of purchasing Tenant’s furniture, equipment and/or other
personal property for the Premises (not to exceed $2.00 per rentable square foot
of the Premises), within 30 days after receiving paid invoices from Tenant with
respect to such costs.  Notwithstanding the foregoing, if Tenant fails to use
the entire Excess Allowance within one (1) year following the Commencement Date,
the unused amount shall revert to Landlord and Tenant shall have no further
rights with respect thereto.

 
4.
EARLY ENTRY.  Tenant may enter the Premises 14 days before the Commencement Date
solely for the purpose of installing telecommunications and data cabling,
equipment, furnishings and other personal property in the Premises.  Other than
the obligation to pay Monthly Rent, all of Tenant’s obligations hereunder shall
apply during any period of such early entry.  Notwithstanding the foregoing,
Landlord may limit, suspend or terminate Tenant’s rights to enter the Premises
pursuant to this Section 4 if Landlord reasonably determines that such entry is
endangering individuals working in the Premises or is delaying completion of the
Tenant Improvement Work.  Notwithstanding any contrary provision hereof, the
Commencement Date shall be postponed to the extent necessary to allow Tenant 14
days’ entry into the Premises before the Commencement Date pursuant to this
Section 4 for the purpose of installing telecommunications, data cabling,
equipment, furnishings and other personal property in the Premises.

 
5.
MONUMENT SIGNAGE.



 
5.1.
Tenant’s Right to Monument Signage.  Subject to the terms of this Section 5,
from and after the Commencement Date, Tenant shall have the right to have
signage (“Tenant’s Monument Signage”) bearing Tenant’s Name (defined below)
installed on a panel, selected by Landlord, of the monument sign located at the
northwesterly-most drive aisle to the Building (the “Monument Sign”).  As used
herein, “Tenant Name” means, at any time, at Tenant’s discretion, (i) the name
of Tenant set forth in the first paragraph of this Lease (“Tenant’s Existing
Name”), or (ii) if Tenant’s name is not then Tenant’s Existing Name, then
Tenant’s name, provided that such name is compatible with a first-class office
building, as determined by Landlord in its reasonable discretion, and/or
(iii) Tenant’s logo, provided that such logo is then being used by Tenant on a
substantially nationwide basis and is compatible with a first-class office
building, as determined by Landlord in its reasonable
discretion.  Notwithstanding any contrary provision hereof, (i) Tenant’s rights
under this Section 5 shall be personal to the party named as Tenant in the first
paragraph of this Lease (“Original Tenant”) and to any successor to Original
Tenant’s interest in the Lease that acquires its interest in the Lease solely by
means of one or more Permitted Transfers originating with Original Tenant, and
may not be transferred to any other party; and (ii) if at any time a Signage
Default (defined below) occurs or the Minimum Occupancy Requirement (defined
below) is not satisfied, then, at Landlord’s option (which shall not be deemed
waived by the passage of time), Tenant shall no longer have any further rights
under this Section 5, even if such Signage Default is later cured and/or the
Minimum Occupancy Requirement later becomes satisfied, as applicable.  For
purposes hereof, a “Signage Default” shall be deemed to occur if and only if
(x) after a Default occurs, Landlord provides Tenant with notice that Tenant may
lose its right to Tenant’s Monument Signage under this Section 5 if Tenant fails
to cure such Default within five (5) business days after such notice, and
(y) such Default is not cured within such 5-business-day period.  For purposes
hereof, the “Minimum Occupancy Requirement” shall be deemed satisfied if and
only if a portion of the Premises containing at least 8,000 rentable square feet
has not been subleased, in whole or in part, for more than 75% of the balance of
the term of the Lease.



 
5.2.
Landlord’s Approval.  Any proposed Tenant’s Monument Signage shall comply with
all applicable Laws and shall be subject to Landlord’s prior written
consent.  Without limitation, Landlord may withhold consent to any Tenant’s
Monument Signage that, in Landlord’s sole judgment, is not harmonious with the
design standards of the Building and Monument Sign, and Landlord may require
that Tenant’s Monument Signage be of the same size and style as the other
signage on the Monument Sign.  To obtain Landlord’s consent, Tenant shall submit
design drawings to Landlord showing the type and sizes of all lettering; the
colors, finishes and types of materials used in Tenant’s Monument Signage; and
(if applicable and Landlord consents thereto) any arrangements for illumination.



 
5.3.
Fabrication; Installation; Maintenance; Removal; Costs.  Landlord shall
(a) fabricate (substantially in accordance with Tenant’s design approved by
Landlord), install and, at the expiration or earlier termination of Tenant’s
rights under this Section 5, remove Tenant’s Monument Signage; and (b) maintain,
repair, and (if applicable) illuminate the Monument Sign.  Tenant shall
reimburse Landlord, promptly upon demand, for (x) all costs incurred by Landlord
in fabricating, installing or removing Tenant’s Monument Signage, and
(y) Tenant’s pro rata share (as determined taking into account any other parties
using the Monument Sign) of all costs incurred by Landlord in maintaining,
repairing and (if applicable) illuminating the Monument Sign.

 
6.
CONTINGENCY.  Notwithstanding any provision herein to the contrary, this Lease
is expressly contingent upon Landlord and Ingenuity Systems Inc., a Delaware
corporation (“Existing Tenant”) entering into and delivering an amendment to
Existing Tenant’s lease to terminate Existing Tenant’s rights to the Suite 230
portion of the Premises (“Amendment”).  If the Amendment has not been executed
and delivered by Landlord and Existing Tenant (in each parties’ sole and
absolute discretion) on or before April 25, 2012, then this Lease shall be null
and void and of no force or effect.

 
7.
LANDLORD’S FURNITURE.  During the Term Tenant may use, within the Premises only
and subject to such reasonable terms and conditions as Landlord may impose, the
furniture owned by Landlord that is existing in the Premises as of the date of
this Lease (“Landlord’s Furniture”).  Tenant accepts Landlord’s Furniture in its
existing condition, with no representations or warranties as to quality,
condition, merchantability or fitness for use, any such warranties being
specifically excluded.  Tenant, at its expense, shall maintain Landlord’s
Furniture in as good condition as exists on the date of delivery of possession
thereof to Tenant, ordinary wear and tear excepted.  Without limiting the
foregoing, Tenant shall be responsible for repairing and/or replacing Landlord’s
Furniture to the extent it is damaged by any Casualty during the Term, and shall
cause Landlord’s Furniture to be covered by Tenant’s property insurance required
under Section 10.2.2 of this Lease.  In addition, effective as of the date of
expiration or earlier termination of this Lease, Landlord, for good and valuable
consideration, the receipt and sufficiency whereof are hereby acknowledged,
hereby quitclaims and conveys Landlord’s Furniture to Tenant, whereupon
Landlord’s Furniture shall be deemed Tenant’s property for all purposes under
this Lease (including Section 15 of this Lease).  All warranties of title,
quality, condition, fitness of use, and merchantability are hereby excluded and
Tenant accepts Landlord’s Furniture in its "as is" / ”where is”
condition.  Within 30 days after the date hereof, Landlord shall provide Tenant
with a Notice describing the Landlord’s Furniture.

 
8.
UNINTERRUPTED POWER SUPPLY SYSTEM.  To the extent shown on the Work List in
Exhibit B, Landlord shall install one (1) uninterrupted power supply system (a
“UPS”).  Tenant, at its expense, shall maintain and repair the UPS in good
working order and condition.  Without limiting the foregoing, Tenant, at its
expense, shall procure and maintain in effect throughout the Term a contract
(the “UPS Service Contract”) for the maintenance, repair and replacement of the
UPS with a contractor reasonably approved by Landlord.  Tenant shall follow all
reasonable recommendations of such contractor for the maintenance, repair and
replacement of the UPS.  The UPS Service Contract shall require the contractor,
at intervals of not less than three (3) months, to inspect the UPS and provide
to Tenant a report of any defective conditions, together with any
recommendations for maintenance, repair and/or replacement.  Tenant shall
provide Landlord with a copy of the UPS Service Contract and each quarterly
service report issued thereunder promptly upon mutual execution or receipt
thereof.  Upon the expiration or earlier termination of this Lease, Tenant, at
its expense, shall remove the UPS, and repair any resulting damage, in
accordance with Section 8 of this Lease.

 


 

Exhibit F
 




 
 

--------------------------------------------------------------------------------

 

EXHIBIT G
 
PACIFIC SHORES CENTER – BUILDING NUMBER 5


 
Notice to Tenants and Transferees of
 
Current or Future Uses of Adjacent Port Property
 
Notice is hereby given to all lessees, tenants and transferees of land or
interests in land located within the project commonly referred to as the
“Pacific Shores Center” of the presence or potential future presence of Port
(defined below) related industrial activities on the Port Parcel (defined
below).  All recipients of this notice should be aware of the following facts:
 
1. The parcel of Port property adjacent to Pacific Shores Center to the
northwest (as more particularly shown on the Exhibit G-1 attached hereto, the
“Port Parcel”) is now or may be developed for Port related maritime and
industrial uses similar to those occupying other properties along the west side
of Seaport Boulevard and to the west of Pacific Shores Center.
 
2. Such Port related maritime and industrial activities are those which are
permitted by the general industrial zoning of the City of Redwood City and may
include heavy industrial land uses, including uses which involve the receipt,
transport, storage or management of hazardous wastes, aggregates, cement, gravel
and similar materials, including the outdoor storage and handling of such
materials.
 
3. Pacific Shores Center Limited Partnership, on behalf of itself, its
successors and assigns, has recognized, accepted and approved such uses of the
Port Parcel subject to the utilization of Best Available Management Practices
(defined on Exhibit G-2 hereof) in the development and use of the Port
Parcel.  Capitalized terms used but not defined in Exhibit G-2 hereof shall have
the meaning(s) given to such term(s) in that certain Agreement of Covenants
Running With The Land dated March 27, 1998, between the City of Redwood City, a
municipal corporation, acting by and through its Board of Port Commissioners
(“Port”) and Pacific Shores Center Limited Partnership, a Delaware limited
partnership, recorded March 27, 1998 as Instrument No. 98-042844 in the Official
Records of San Mateo County.
 
4. Despite the use of Best Available Management Practices on the Port Parcel by
the Port and its lessees and licensees and despite Pacific Shores Center Limited
Partnership’s efforts (and the efforts of its successors and assigns) to ensure
compatibility between such uses and those in Pacific Shores Center, it is
possible that such uses will cause emissions into the air of dust or other
particulate matter, or noise or odorous substances which may be offensive to or
be perceived as a nuisance by occupants of Pacific Shores Center.
 
5. Pursuant to covenants made by Pacific Shores Center Limited Partnership on
behalf of its successors and assigns, tenants and lessees, the tenants, lessees
and transferees of Pacific Shores Center Limited Partnership have approved and
accepted such neighboring uses subject to their utilization of Best Available
Management Practices.
 
6. Any actions to enjoin the continuation of such uses or to recover any damages
to persons or property related to their operations are subject to a requirement
for prior notice found in recorded covenants by Pacific Shores Center Limited
Partnership.  The following language is excerpted from such covenants:
 
 
“In the event that either party hereto believes that the other has failed to
perform any covenant made herein in favor of the other, at least ten (10) days
prior to the commencement of any action to enforce the covenants hereunder or to
recover damages for the breach thereof, that party who believes that a failure
to perform has occurred (the ‘Complaining Party’) shall give written notice (the
‘Notice’) to the party alleged not to have performed the covenant (the
‘Non-Complaining Party’) of the specific nature of the alleged failure and of
the intent of the Complaining Party to take action to remedy the breach by the
Non-Complaining Party.  In the event that the nature of the alleged failure to
perform is such that the same cannot reasonably be cured within ten (10) days
after receipt of the Notice (the ‘Notice Period’), the Non-Complaining Party
shall not be deemed to be in violation of its covenants and no action shall be
commenced by the Complaining Party if, within the Notice Period, the
Non-Complaining Party commences such cure and thereafter diligently and
continuously prosecutes the same to completion within a reasonable
time.  Provided, however, that the Complaining Party shall not be precluded from
recovering any actual damages suffered by reason of the alleged failure to
perform prior to or after delivery of the Notice, whether or not such failure is
thereafter cured.”



Exhibit G
 




 
 

--------------------------------------------------------------------------------

 



 

Exhibit G
 




 
 

--------------------------------------------------------------------------------

 


Exhibit G-1
 




 
 

--------------------------------------------------------------------------------

 

EXHIBIT G-1
 

Exhibit G-1
 




 
 

--------------------------------------------------------------------------------

 



 

Exhibit G-1
 




 
 

--------------------------------------------------------------------------------

 

PACIFIC SHORES CENTER – BUILDING NUMBER 5
 
[Missing Graphic Reference]



Exhibit G-1
 




 
 

--------------------------------------------------------------------------------

 



 

Exhibit G-1
 




 
 

--------------------------------------------------------------------------------

 


Exhibit G-2
 




 
 

--------------------------------------------------------------------------------

 

EXHIBIT G-2
 

Exhibit G-2
 




 
 

--------------------------------------------------------------------------------

 



 

Exhibit G-2
 




 
 

--------------------------------------------------------------------------------

 

PACIFIC SHORES CENTER – BUILDING NUMBER 5
 
[Missing Graphic Reference]


 

Exhibit G-2
 




 
 

--------------------------------------------------------------------------------

 

EXHIBIT H
 
PACIFIC SHORES CENTER – BUILDING NUMBER 5


 
Notice to Pacific Shores Tenants, Lessees,
 
Successors, Assigns and Transferees Regarding
 
Current or Future Uses of Adjacent RMC Lonestar and Port of redwood city
Property
 
Notice is hereby given to all tenants, lessees, successors, assigns and
transferees of land or interest in land located within the project commonly
referred to as the “Pacific Shores Center” of the presence or potential future
presence of maritime and industrial activities on RMC Lonestar and Port of
Redwood City property west and adjacent to Pacific Shores Center (as more
particularly shown on Exhibit G-1 hereto).  Recipients of this notice should be
aware of the following:
 
1. The RMC Lonestar and Port of Redwood City properties are now devoted to, or
will be developed for, maritime and industrial uses.
 
2. These maritime and industrial uses are those which are permitted by the
“Heavy Industry” General Plan designation and general industrial zoning of the
City of Redwood City.  These uses include, by way of example and not limitation,
uses involving the receipt, transport, storage, handling, processing or
management of aggregates, cement, concrete, asphalt, soil or other landscaping
materials, recyclable metals and plastics, recyclable concrete and asphalt,
chemicals, petroleum products, hazardous wastes, and similar materials,
including indoor storage, mixing and handling of these materials.
 
3. These uses may cause, on either a regular or intermittent basis, air
emissions, including, without limitation, dust and other particulates, odors,
vibrations, loud noises, and heavy truck, rail or marine vessel traffic.  These
uses may have visual, aesthetic or other aspects that may be offensive or
perceived as a nuisance by occupants of Pacific Shores Center.
 


 

Exhibit H
 




 
 

--------------------------------------------------------------------------------

 